 
Exhibit 10.1
 
 
FOURTH AMENDMENT
 
This Fourth Amendment, dated as of July 15, 2013 (this “Fourth Amendment”), to
the Amended and Restated Credit Agreement, dated as of October 15, 2010 (as
amended by the First Amendment dated as of May 6, 2011, the Second Amendment
dated as of June 30, 2011, and the Third Amendment dated as of October 23, 2012,
the “Existing Credit Agreement”), is among First Solar, Inc. a Delaware
corporation (the “Company”), the financial institutions and other persons party
hereto (the “Lenders”), and JPMorgan Chase Bank, N.A., as the administrative
agent (in its capacity as the administrative agent, the “Administrative Agent”).
 
WITNESSETH:
 
WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrowers;
 
WHEREAS, the Company has requested that the Existing Credit Agreement be amended
in the manner set forth herein (as so amended, the “Amended Credit Agreement”);
and
 
WHEREAS, the Required Lenders are willing to agree to this Fourth Amendment on
the terms, and subject to the conditions, set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations set forth herein and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.   Defined Terms. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Amended Credit Agreement.
 
2.   Amendments to the Existing Credit Agreement and the Guarantee and
Collateral Agreement. The Existing Credit Agreement is hereby amended to be in
the form of the Amended and Restated Credit Agreement attached hereto as Annex I
and the Guarantee and Collateral Agreement is hereby amended to be in the form
of the Amended and Restated Guarantee and Collateral Agreement attached hereto
as Annex II.
 
3.   Assignment of Commitments. On the Fourth Amendment Effective Date, The
Royal Bank of Scotland PLC will assign $14,000,000 of its Revolving Commitments
and Revolving Extensions of Credit to Morgan Stanley Bank, N.A. pursuant to the
terms, provisions and representations of an Assignment and Assumption attached
as Exhibit F to the Amended Credit Agreement and each of the Administrative
Agent and the Company hereby consents to such assignment. The Revolving
Commitments of each of Societe Generale, Royal Bank of Canada, Wells Fargo Bank,
National Association and Deutsche Bank AG New York Branch will be reduced by the
Company in the amount of $6,500,000 on the Fourth Amendment Effective Date in
accordance with Section 2.7 of the Existing Credit Agreement. The Company, the
Administrative Agent and each Lender party to this Fourth Amendment hereby
consents and agrees to such reduction. Certain Lenders have agreed to increase
their Revolving Commitments on the Fourth Amendment Effective Date and each of
the Company, the Administrative Agent, such Lenders and the Required Lenders
hereby consents and agrees to such increase. On the Fourth Amendment Effective
Date, the Revolving Percentage and Total Revolving Commitments of each Lender as
increased or decreased pursuant to the foregoing shall be as set forth on
Schedule 1.1A of the Amended Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.   Conditions Precedent. This Fourth Amendment shall become effective at the
time (the “Fourth Amendment Effective Date”) when each of the following
conditions has been satisfied:
 
(a)          The Company, the Administrative Agent and Lenders having aggregate
Revolving Commitments of not less than $400,000,000 shall have executed and
delivered this Fourth Amendment.
 
(b)          The Administrative Agent and the Arrangers shall have received all
fees required to be paid (including those payable for the account of the
Lenders), and all expenses required to be paid for which invoices have been
presented prior to the Fourth Amendment Effective Date.
 
(c)          All governmental and third party approvals necessary in connection
with this Fourth Amendment (including shareholder approvals, if any) shall have
been obtained and shall be in full force and effect.
 
(d)         The Company shall have delivered (i) audited consolidated and
unaudited consolidating financial statements of the Company for the fiscal years
ended December 31, 2010, December 31, 2011 and December 31, 2012 and (ii)
unaudited interim consolidated financial statements of the Company for the
fiscal quarter ended March 31, 2013.
 
(e)          The Administrative Agent shall have received detailed consolidated
projections of the Company through the fiscal year ending December 31, 2017
(including a projected consolidated balance sheet of the Company and its
subsidiaries as of the end of each such fiscal year, the related consolidated
statements of projected cash flow and projected income and a description of the
underlying assumptions applicable thereto) that are in form and substance
satisfactory to the Administrative Agent.
 
(f)          The Company and the Guarantors shall have executed and delivered
the Amended and Restated Guarantee and Collateral Agreement dated as of the date
hereof (in the form attached hereto as Annex II) among the Company, the
Administrative Agent and the other parties thereto and all documents and
instruments required to perfect the Administrative Agent’s first priority
security interest in the Collateral (including delivery of stock certificates
and undated stock powers executed in blank) shall have been executed and
delivered and be in proper form in each of the relevant jurisdictions or shall
continue to be in full force and effect on the Fourth Amendment Effective Date;
provided that (x) the delivery of the stock certificate representing shares in
First Solar Electric (California), Inc. owned by First Solar Electric, LLC and
the stock power executed by First Solar Electric, LLC related thereto and (y)
the delivery of the stock certificate representing shares in First Solar
Development (Canada), Inc. owned by First Solar Development, LLC and the stock
power executed by First Solar Development, LLC shall not be required until
August 15, 2013 (subject to extension in the discretion of the Administrative
Agent); provided that the Administrative Agent shall have executed and delivered
to the Company affidavits of loss with respect to such certificates previously
delivered by the Company to the Administrative Agent prior to such date.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)         The Administrative Agent shall have received from Cravath, Swaine &
Moore LLP, counsel to the Loan Parties, a favorable legal opinion addressed to
the Administrative Agent and the Lenders and dated the Fourth Amendment
Effective Date, which opinion shall be substantially in the form of Exhibit A
hereto.
 
(h)         The Company shall have completed the offering of shares of its
common stock generating gross proceeds of not less than $300.0 million.
 
(i)           The Company shall be in pro forma compliance with all financial
covenants after giving effect to this Fourth Amendment.
 
5.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Fourth Amendment, the Company hereby
represents and warrants to the Administrative Agent and each Lender as of the
Fourth Amendment Effective Date that:
 
(a)          after giving effect to this Fourth Amendment, each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents is true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the Fourth
Amendment Effective Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date;
 
(b)         the Company has taken all necessary action to authorize the
execution, delivery and performance of this Fourth Amendment, this Fourth
Amendment has been duly executed and delivered by the Company, and this Fourth
Amendment is the legal, valid and, upon satisfaction of the conditions in
Section 4 of this Fourth Amendment, binding obligation of the Company,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, or similar
laws affecting the enforcement of creditors’ rights generally and by principles
of equity; and
 
 
3

--------------------------------------------------------------------------------

 
 
(c)          at the time of and immediately after giving effect to this Fourth
Amendment, no Default or Event of Default has occurred and is continuing.
 
6.           Reference to and Effect on the Loan Documents. Except as expressly
amended hereby, all of the terms and provisions of the Existing Credit Agreement
and all other Loan Documents are and shall remain in full force and effect and
are hereby ratified and confirmed. Nothing herein shall be deemed to entitle the
Company to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Amended Credit Agreement or any Loan Document in similar or different
circumstances.
 
7.           Counterparts. This Fourth Amendment may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by the Company,
the Administrative Agent and the Required Lenders. This Fourth Amendment may be
executed by one or more of the parties to this Fourth Amendment on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Fourth Amendment by email or facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Fourth Amendment signed by all the parties shall be lodged with
the Company and the Administrative Agent.
 
8.           Governing Law. THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH
PARTY HERETO HEREBY AGREES AS SET FORTH FURTHER IN SECTIONS 10.12 AND 10.16 OF
THE AMENDED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
 
9.           Loan Document and Integration. This Fourth Amendment is a Loan
Document, and together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the subject matter hereof and
is the final expression and agreement of the parties hereto with respect to the
subject matter hereof.
 
[Signature Pages to follow]
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 

 
FIRST SOLAR, INC.,
as Borrower
         
 
By:
/s/ Mark Widmar       Name:  Mark Widmar       Title:    CFO          

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent
         
 
By:
/s/ Gregory T. Martin       Name:  Gregory T. Martin       Title:    Vice
President          

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
BANK OF AMERICA, N.A.,
         
 
By:
/s/ David R. Barney       Name:  David R. Barney       Title:    Senior Vice
President          

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 
 

 
THE ROYAL BANK OF SCOTLAND PLC,
         
 
By:
/s/ Andrew N. Taylor       Name:  Andrew N. Taylor       Title:    Vice
President          

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 
 

 
MORGAN STANLEY BANK, N.A.,
         
 
By:
/s/ Sherrese Clarke       Name:  Sherrese Clarke       Title:    Authorized
Signatory          

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,
         
 
By:
/s/ Blake Wright       Name:  Blake Wright       Title:    Managing Director    
                By: /s/ James Austin       Name:  James Austin       Title:   
Vice President  

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
         
 
By:
/s/ Kevin Buddhdew       Name:  Kevin Buddhdew       Title:    Authorized
Signatory                     By: /s/ Alex Verdone       Name:  Alex Verdone    
  Title:    Authorized  

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION,
         
 
By:
/s/ Kyle J. Button       Name:  Kyle J. Button       Title:    VP, Relationship
Manager          

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
CITICORP NORTH AMERICA, INC.,
         
 
By:
/s/ Anita J. Brickell       Name:  Anita J. Brickell       Title:    Vice
President          

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
GOLDMAN SACHS BANK (EUROPE), PLC,
         
 
By:
/s/ Eugene Leouzon       Name:  Eugene Leouzon       Title:   Authorized
Signatory          

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 

 
HSBC BANK USA, NATIONAL ASSOCIATION,
         
 
By:
Steven Larsen       Name:  Steven Larsen       Title:    Vice President        
 

 
 
 
 
 
 
 
[Signature Page to Fourth Amendment to First Solar Credit Agreement]

--------------------------------------------------------------------------------

 
 
 
 
ANNEX I TO FOURTH AMENDMENT
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$600,000,000




AMENDED AND RESTATED CREDIT AGREEMENT


among


FIRST SOLAR, INC.,


The Borrowing Subsidiaries Parties Hereto,




The Several Lenders from Time to Time Parties Hereto,




BANK OF AMERICA, N.A.,


THE ROYAL BANK OF SCOTLAND PLC and


HSBC BANK USA, NATIONAL ASSOCIATION,


as Documentation Agents,




CREDIT SUISSE, CAYMAN ISLANDS BRANCH,


as Syndication Agent,




and




JPMORGAN CHASE BANK, N.A.,


as Administrative Agent




Dated as of October 15, 2010


(as amended on May 6, 2011,

as further amended on June 30, 2011,

as further amended on October 23, 2012, and

as further amended on July 15, 2013)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,


as Joint-Lead Arrangers and Bookrunners

 
 

--------------------------------------------------------------------------------

 


 


TABLE OF CONTENTS


Page
 
SECTION 1.
DEFINITIONS
1
1.1
Defined Terms
1
1.2
Other Definitional Provisions
24
     
SECTION 2.
AMOUNT AND TERMS OF REVOLVING COMMITMENTS
24
     
2.1
Revolving Commitments
24
2.2
Procedure for Revolving Loan Borrowing
25
2.3
Increase in Tranche A Revolving Commitments
26
2.4
Swingline Commitment
27
2.5
Procedure for Swingline Borrowing; Refunding of Swingline Loans
27
2.6
Commitment Fees, etc.
29
2.7
Termination or Reduction of Revolving Commitments
29
2.8
Optional Prepayments
29
2.9
Mandatory Prepayments
30
2.10
Conversion and Continuation Options
30
2.11
Limitations on Eurocurrency Tranches
31
2.12
Interest Rates and Payment Dates
31
2.13
Computation of Interest and Fees
32
2.14
Inability to Determine Interest Rate
32
2.15
Pro Rata Treatment and Payments
32
2.16
Requirements of Law
34
2.17
Taxes
36
2.18
Indemnity
40
2.19
Change of Lending Office
40
2.20
Replacement of Lenders
40
2.21
Defaulting Lenders
41
2.22
Borrowing Subsidiaries
43
2.23
Currency Indemnity
43
2.24
Conversion of Tranche B Revolving Commitments.
44
     
SECTION 3.
LETTERS OF CREDIT
44
     
3.1
L/C Commitment
44
3.2
Procedure for Issuance of Letter of Credit
45
3.3
Fees and Other Charges
45
3.4
L/C Participations
45
3.5
Reimbursement Obligation of the Borrowers
47
3.6
Obligations Absolute
48
3.7
Letter of Credit Payments
48
3.8
Applications
48
     
SECTION 4.
REPRESENTATIONS AND WARRANTIES
49
     
4.1
Financial Condition
49
4.2
No Change
49

 
 
 
ii

--------------------------------------------------------------------------------

 
 
4.3
Existence; Compliance with Law
49
4.4
Power; Authorization; Enforceable Obligations
49
4.5
No Legal Bar
50
4.6
Litigation
50
4.7
No Default
50
4.8
Ownership of Property
50
4.9
Intellectual Property
50
4.10
Taxes
50
4.11
Federal Regulations
50
4.12
Labor Matters
51
4.13
ERISA; Foreign Benefit Arrangements and Plans
51
4.14
Investment Company Act; Other Regulations
51
4.15
Restricted Subsidiaries
51
4.16
Use of Proceeds
51
4.17
Environmental Matters
51
4.18
Accuracy of Information, etc.
52
4.19
Security Documents
52
     
SECTION 5.
CONDITIONS PRECEDENT
53
     
5.1
Conditions to Initial Extension of Credit
53
5.2
Conditions to Each Extension of Credit
55
     
SECTION 6.
AFFIRMATIVE COVENANTS
55
     
6.1
Financial Statements
55
6.2
Certificates; Other Information
56
6.3
Payment of Obligations
58
6.4
Maintenance of Existence; Compliance
58
6.5
Maintenance of Property; Insurance
58
6.6
Inspection of Property; Books and Records; Discussions
58
6.7
Notices
58
6.8
Environmental Laws
59
6.9
Additional Collateral, etc
59
6.10
Designation of Subsidiaries
60
     
SECTION 7.
NEGATIVE COVENANTS
61
     
7.1
Financial Condition Covenants
61
7.2
Indebtedness and Guarantee Obligations
61

 
 
 
iii

--------------------------------------------------------------------------------

 
 
7.3
Liens
62
7.4
Fundamental Changes
64
7.5
Disposition of Property
65
7.6
Restricted Payments
66
7.7
Acquisitions
66
7.8
Transactions with Affiliates
66
7.9
Sales and Leasebacks
66
7.10
Swap Agreements
66
7.11
Changes in Fiscal Periods
67
7.12
Negative Pledge Clauses
67
7.13
Clauses Restricting Subsidiary Distributions
67
7.14
Lines of Business
67
     
SECTION 8.
EVENTS OF DEFAULT
68
     
SECTION 9.
THE AGENTS
70
     
9.1
Appointment
70
9.2
Delegation of Duties
71
9.3
Exculpatory Provisions
71
9.4
Reliance by Administrative Agent
71
9.5
Notice of Default
71
9.6
Non-Reliance on Agents and Other Lenders
72
9.7
Indemnification
72
9.8
Agent in Its Individual Capacity
72
9.9
Successor Administrative Agent
73
9.10
Documentation Agent and Syndication Agent
73
     
SECTION 10.
MISCELLANEOUS
73
     
10.1
Amendments and Waivers
73
10.2
Notices
74
10.3
No Waiver; Cumulative Remedies
76
10.4
Survival of Representations and Warranties
76
10.5
Payment of Expenses and Taxes
76
10.6
Successors and Assigns; Participations and Assignments
77
10.7
Adjustments; Set-off
80
10.8
Counterparts
81
10.9
Severability
81
10.10
Integration
81
10.11
GOVERNING LAW
81
10.12
Submission To Jurisdiction; Waivers
81
10.13
Acknowledgements
82
10.14
Releases of Guarantees and Liens
82
10.15
Confidentiality
82
10.16
WAIVERS OF JURY TRIAL
83
10.17
No Fiduciary Duty
83
10.18
USA Patriot Act
84



 
SCHEDULES:
 

1.1A    Revolving Commitments 1.1B   Specified Swap Agreements 4.4   Consents,
Authorizations, Filings and Notices 4.15   Restricted Subsidiaries 4.19   UCC
Filing Jurisdictions 7.2(A)(d)   Existing Indebtedness 7.2(B)(c)   Existing
Guarantee Obligations

 
           
           
 
iv

--------------------------------------------------------------------------------

 
           
           
EXHIBITS:
 
 

A   Form of Amended and Restated Guarantee and Collateral Agreement B   Form of
Compliance Certificate C   Form of New Lender Supplement D   Form of Commitment
Increase Supplement E   Form of Assignment and Assumption F   Form of U.S. Tax
Compliance Certificate

 
 
 
 
 
v

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of October
15, 2010 (as amended on May 6, 2011, as further amended on June 30, 2011, as
further amended on October 23, 2012, and as further amended on July 15, 2013),
among FIRST SOLAR, INC., a Delaware corporation (the “Company”), the Borrowing
Subsidiaries (as defined herein, and, together with the Company, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), BANK OF AMERICA,
N.A., THE ROYAL BANK OF SCOTLAND PLC and HSBC BANK USA, NATIONAL ASSOCIATION, as
documentation agents (in such capacity, the “Documentation Agents”), CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as syndication agent (in such capacity, the
“Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as administrative agent.


WHEREAS, the Borrowers entered into that certain Credit Agreement, dated as of
September 4, 2009, among the Company, the borrowing subsidiaries party thereto,
the several lenders from time to time party thereto (the “Existing Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent (as heretofore amended, the
“Existing Credit Agreement”), pursuant to which the Existing Lenders made
available a revolving credit facility in the amount of $600,000,000; and


WHEREAS, the Borrowers have requested that the Existing Lenders agree to amend
and restate the Existing Credit Agreement in its entirety upon the terms and
conditions set forth herein to, among other things, amend certain covenants and
extend the term thereof.


NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as of the Closing Date (as hereinafter defined) to
read in its entirety as follows:


SECTION 1.  DEFINITIONS


1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.
 
“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus ½ of 1% and (c) the Eurocurrency Rate for a Eurocurrency Loan with
a one-month interest period commencing on such day plus 1.0%.  Any change in the
ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurocurrency Rate, respectively.


“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR. Only Loans denominated in Dollars shall have an ABR option.


“Acquisition”:  as to any Person, any acquisition by such Person (i) of a
majority or controlling interest in the Capital Stock of any other Person, (ii)
of all or substantially all of the assets of any Person or (iii) of all or
substantially all of the assets constituting a division, business unit or line
of business of any other Person.


“Adjustment Date”:  as defined in the definition of Applicable Pricing Grid.


“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Revolving Commitments and as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by contract or otherwise.


“Agents”:  the collective reference to the Syndication Agent, the Documentation
Agents and the Administrative Agent.


“Agreed Currency”: as defined in Section 2.23.


“Agreed Rate”:  in respect of any Tranche A Loan made in an Alternate Currency,
the interest rate for which is not determined on the basis of a Eurocurrency
Rate, the rate per annum for such Tranche A Loan in the relevant Alternate
Currency Amendment, adjusted as provided in such Alternate Currency Amendment
for reserve requirements established by any specified foreign court or
governmental agency, authority, instrumentality or regulatory body in respect of
such Alternate Currency or any category of liabilities which includes deposits
by reference to which the interest rate on the Tranche A Loans denominated in
such Alternate Currency is determined, if any.


“Agreement”:  as defined in the preamble hereto.


“Alternate Currency”:  (a) with respect to any Tranche A Revolving Loans to be
made by Tranche A Lenders, any currency (other than Dollars, Euro, or Yen) that
has been designated by the Administrative Agent as an Alternate Currency at the
request of the Company and with the consent of all of the Tranche A Lenders; and
(b) with respect to any Letter of Credit, any currency (other than Dollars,
Euro, Canadian Dollars or British Pound Sterling) that has been designated by
the Administrative Agent as an Alternate Currency at the request of the Company
and with the consent of the applicable Issuing Lender.


“Alternate Currency Amendment”:  any amendment to this Agreement, the other Loan
Documents and the Exhibits hereto among the Company, the other Borrowers, the
Administrative Agent and each Tranche A Lender (without the consent of any other
Lender or any Required Lenders) in order to designate one or more Alternate
Currencies for Alternate Currency Loans (and minimum borrowing and prepayment
amounts and increments) and to make such other technical modifications hereto
and thereto as may be deemed reasonably necessary or advisable by the
Administrative Agent (and its counsel) in connection therewith to reflect the
availability of Tranche A Revolving Loans denominated in such Alternate Currency
or Currencies, including without limitation, the addition of applicable interest
rate benchmark, interest period, Business Days, Local Time, illegality, capital
and tax-gross up provisions with respect to such Alternate Currency or
Currencies, and accord the Tranche A Lenders the types of protections that are
provided to Lenders of Eurocurrency Loans hereunder and customarily to lenders
of loans denominated in such Alternate Currency or Currencies; provided that no
currency may be designated as an “Alternate Currency” for purposes of Alternate
Currency Loans to be made by Tranche A Lenders without the consent of each
Tranche A Lender.


“Alternate Currency Loan” shall mean each Tranche A Revolving Loan made in an
Alternate Currency.


“Alternate Currency Overnight Rate”: with respect to a currency other than
Dollars, the rate per annum determined by the Administrative Agent to represent
its cost of overnight or short-term funds in such currency (which determination
shall be conclusive absent manifest error) plus the Applicable Margin then in
effect with respect to Eurocurrency Loans.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:



 
ABR Loans
Eurocurrency Loans
Revolving Loans and
Swingline Loans
1.25%
2.25%



; provided, that on and after the first Adjustment Date occurring after the
Closing Date, the Applicable Margin shall be determined pursuant to the
Applicable Pricing Grid.


“Applicable Pricing Grid”: the table set forth below, which specifies the rate
per annum that will apply under the relevant column heading below, in each case
based upon the Consolidated Leverage Ratio as of the end of the fiscal quarter
of the Company for which consolidated financial statements have been most
recently delivered pursuant to Section 6.1:
 
Consolidated Leverage Ratio
Applicable Margin for Eurocurrency Loans
Applicable Margin for ABR Loans
Commitment Fee Rate
≤1.00x
2.25%
1.25%
0.375%
>1.00x but <1.50x
2.50%
1.50%
0.375%
≥1.50x
2.75%
1.75%
0.500%



Changes in the Applicable Margin or the Commitment Fee Rate resulting from
changes in the Consolidated Leverage Ratio shall become effective on the date
(the “Adjustment Date”) that is three Business Days after the date on which
financial statements are delivered to the Lenders pursuant to Section 6.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph.  If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1 when the Applicable Margin is
being determined pursuant to the Applicable Pricing Grid, then, until the date
that is three Business Days after the date on which such financial statements
are delivered, the highest rate set forth in the applicable column of the table
above shall apply.


In addition, at all times while an Event of Default shall have occurred and be
continuing the highest rate set forth in each column of the table above shall
apply.  Each determination of the Consolidated Leverage Ratio pursuant to the
Applicable Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.


“Application”:  an application, in such form as an Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.


“Approved Fund”:  as defined in Section 10.6(b).


“Assignee”:  as defined in Section 10.6(b).


“Assuming Lender”: as defined in Section 2.3(a).


“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.


“Available Revolving Commitment”:  as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Revolving Commitment then in effect
over (b) such Lender’s Revolving Extensions of Credit then outstanding;
provided, that in calculating any Lender’s Revolving Extensions of Credit for
the purpose of determining such Lender’s Available Revolving Commitment pursuant
to Section 2.6(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.
 
 
3

--------------------------------------------------------------------------------

 
 
“Available Tranche A Revolving Commitment”:  as to any Lender at any time, an
amount equal to the excess, if any, of (a) such Tranche A Lender’s Tranche A
Revolving Commitment then in effect over (b) such Tranche A Lender’s Tranche A
Revolving Extensions of Credit then outstanding; provided, that in calculating
any Tranche A Lender’s Tranche A Revolving Extensions of Credit for the purpose
of determining such Tranche A Lender’s Available Tranche A Revolving Commitment
pursuant to Section 2.6(a), the aggregate principal amount of Swingline Loans
then outstanding shall be deemed to be zero.


“Benefitted Lender”:  as defined in Section 10.7(a).


“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Borrower”:  the Company or any Borrowing Subsidiary, as applicable.


“Borrowing Date”:  any Business Day specified by the Company (on its own behalf
or on behalf of any other Borrower) as a date on which such Borrower requests
the relevant Lenders to make Loans hereunder.


“Borrowing Subsidiary”:  any Restricted Subsidiary designated as a Borrowing
Subsidiary pursuant to Section 2.22.


“British Pound Sterling”:  British pound sterling in lawful currency of the
United Kingdom.


“Business”:  as defined in Section 4.17(b).


“Business Day”:  a day (i) that is not a Saturday or a Sunday and (ii) (A) when
used in connection with a Loan denominated in Euro, is both a TARGET Settlement
Day and a London Business Day, (B) when used in connection with a Loan
denominated in Dollars is a New York Business Day and (C) when used in
connection with matters not relating to Loans, unless otherwise provided, is a
New York Business Day, provided, that with respect to notices and determinations
in connection with, and payments of principal and interest on, Eurocurrency
Loans, such day is also a day for trading by and between banks in Dollar, Euro
or Yen deposits, as the case may be, in the interbank Eurocurrency market.


“Calculation Date”: (A) two Business Days prior to the last Business Day of each
calendar month (or any other day selected by the Administrative Agent when an
Event of Default has occurred and is continuing); provided, that the second
Business Day preceding each Borrowing Date with respect to any Revolving Loan
denominated in Euro, Yen or any Alternate Currency and each issuance of any
Letter of Credit denominated in a currency other than Dollars shall also be a
“Calculation Date”; provided, further, that the second Business Day preceding
each date on which any Interest Period in respect of a Revolving Loan
denominated in Euro, Yen or an Alternate Currency is continued shall also be a
“Calculation Date” and (B) with respect to any Letter of Credit denominated in a
currency other than Dollars, each of the following: (i) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount) and (ii) each date
of any payment by the Issuing Lender of any Letter of Credit denominated in an
Alternate Currency. The Administrative Agent will notify the Company of the
applicable amounts recalculated on each Calculation Date.
 
 
4

--------------------------------------------------------------------------------

 
 
“Canadian Dollars”:  dollars in lawful currency of Canada.


“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.


 “Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.


“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof with a minimum long-term credit rating of AA by S&P or Aa by
Moody’s, in each case maturing within three years from the date of acquisition;
(b) marketable direct obligations issued by, or unconditionally guaranteed by
any foreign sovereign state, or any agency thereof, with a minimum long-term
credit rating of AA by S&P and Aa by Moody’s, in each case maturing within three
years from the date of acquisition; (c) securities with maturities of three
years or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory,
with a minimum long-term credit rating of AA by S&P and Aa by Moody’s, in each
case maturing within three years from the date of acquisition; (d) certificates
of deposit, time deposits or overnight bank deposits having maturities of 1 year
or less from the date of acquisition, issued by any Lender or by any commercial
bank with a long-term credit rating of at least A by S&P or A by Moody’s; (e)
commercial paper maturing within nine months from the date of acquisition with a
minimum short-term credit rating of A-1 by S&P or P-1 by Moody’s; (f) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (d) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government or a foreign sovereign state with a long-term credit rating of at
least AAA by S&P or Aaa by Moody’s; (g) corporate debt securities issued in the
U.S. or Europe with maturities of three years or less from the date of
acquisition and with a long-term credit rating of at least AA by S&P or Aa by
Moody’s; (h) supranational debt securities issued in the U.S. or Europe with
maturities of three years or less from the date of acquisition and with a
long-term credit rating of at least AAA by S&P or Aaa by Moody’s; (i) money
market mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (a) through (h) of this definition; or (j) money market
funds that (i) comply with the criteria set forth in SEC Rule2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000.


“Class”: when used in reference to (a) any Loan, refers to whether such Loan, or
the Loans comprising a borrowing, are Tranche A Revolving Loans or Tranche B
Revolving Loans, (b) any Commitment, refers to whether such Commitment is a
Tranche A Revolving Commitment or a Tranche B Revolving Commitment and (c) any
Lender, refers to whether such Lender has a Loan or Commitment of a particular
Class.


“Closing Date”:  October 15, 2010.

 
 
5

--------------------------------------------------------------------------------

 
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.


“Collateral”:  the property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.


“Commitment Fee Rate”:  0.375% per annum; provided, that on and after the first
Adjustment Date occurring after the Closing Date, the Commitment Fee Rate shall
be determined pursuant to the Applicable Pricing Grid.


“Commitment Increase Supplement”: as defined in Section 2.3(b)(ii).


“Company”: as defined in the preamble hereto.


“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.


“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Revolving Commitment.


“Confidential Information Memorandum”:  the Confidential Executive Summary dated
June 2013 and furnished to certain Lenders.


“Consolidated EBITDA”:  for any period, Consolidated Net Income of the Company
and its Restricted Subsidiaries for such period plus, without duplication and to
the extent deducted in the calculation of such Consolidated Net Income for such
period, the sum of (a) income Tax expense, (b) interest expense, amortization or
writeoff of debt discount and debt issuance costs and commissions, discounts and
other fees and charges associated with Indebtedness (including the Loans), (c)
depreciation and amortization expense, (d) amortization of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary and non-recurring expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, losses on sales of assets outside of the ordinary
course of business exceeding $1,000,000), (f) compensation expense attributable
to the issuance or grant of Capital Stock of the Company and (g) any other
non-cash expenses, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income, (ii)
any extraordinary and non-recurring income or gains (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, gains on the sales of assets outside of the ordinary
course of business exceeding $1,000,000), (iii) income Tax credits (to the
extent not netted from income Tax expense) (iv) any other non-cash income, and
(v) revenue in respect of any sale of property to an Unrestricted Subsidiary or
any Affiliate that is not a Group Member until such revenue is received in
cash.  For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period (or thereafter, for purposes of determining the Consolidated
Leverage Ratio as of any date by reference to Consolidated EBITDA for such
Reference Period) the Company or any Restricted Subsidiary shall have made any
Material Disposition, the Consolidated EBITDA for such Reference Period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Material Disposition for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period and (ii) if at any time
during such Reference Period (or thereafter, for purposes of determining the
Consolidated Leverage Ratio as of any date by reference to Consolidated EBITDA
for such Reference Period) the Company or any Restricted Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period.  As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock (or similar equity interests) of a Person
and (b) involves the payment of consideration by the Company and its Restricted
Subsidiaries in excess of $10,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock (or similar
equity interests) of a Person and (b) yields consideration to the Company or any
of its Restricted Subsidiaries in excess of $10,000,000.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Leverage Ratio”:  as at any day, the ratio of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such day.


“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Company and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of the Company or is merged into or consolidated
with the Company or any of its Restricted Subsidiaries, (b) the income (or
deficit) of any Person (other than a Restricted Subsidiary of the Company) in
which the Company or any of its Restricted Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Restricted Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Restricted Subsidiary
(other than a Subsidiary Guarantor) of the Company to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Restricted Subsidiary.


“Consolidated Tangible Assets”: at any date, the total assets of the Company and
its Restricted Subsidiaries at such date, as determined on a consolidated basis
in accordance with GAAP, less their consolidated Intangible Assets.  For
purposes of this definition, “Intangible Assets” means the amount of (a) all
write-ups in the book value of any asset owned by the Company or a Restricted
Subsidiary and (b) all unamortized debt discount and expense, unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
copyrights and other intangible assets, determined on a consolidated basis in
accordance with GAAP.


“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness (excluding (i) Indebtedness of the type described in clause (f) of
the definition of Indebtedness and Indebtedness of the type described in clauses
(h) and (i) of the definition of Indebtedness to the extent such Indebtedness
relates to Indebtedness of the type described in such clause (f) and (ii) any
Defeased Debt) of the Company and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP; provided that each
Guarantee Obligation with respect to Indebtedness of an Unrestricted Subsidiary
or another Person that is not a Group Member shall be included and valued at an
amount equal to the maximum amount of obligations that may be covered by such
Guarantee Obligation, unless such Guarantee Obligation is a Specified Guarantee
Obligation, in which case such Guarantee Obligation shall be included and valued
at an amount equal to the outstanding principal amount of Indebtedness
guaranteed thereby at the date of determination (provided that, upon the
occurrence and during the continuance of an event described in clause (a) of the
definition of “Specified Guarantee Obligation” limiting the amount that can be
collected under a Specified Guarantee Obligation, the valuation of such
Specified Guarantee Obligation shall include the maximum amount estimated to be
payable in respect thereof as described in clause (a) therein).
 
 
7

--------------------------------------------------------------------------------

 
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other contractually
binding undertaking to which such Person is a party or by which it or any of its
property is bound.


“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Defaulting Lender”:  any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to comply with its obligation to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within three
Business Days of the date required to be funded by it hereunder (unless such
Lender notifies the Administrative Agent and the Company in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied), (b) notified the Company, the Administrative Agent, the
Issuing Lenders, the Swingline Lender or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement relates to such Lenders’ obligation to fund a Loan hereunder and
states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied) or generally under other agreements in
which it commits to extend credit (unless such obligation under any other
agreement is subject to a good faith dispute), (c) failed, within five Business
Days after written request by the Administrative Agent (based on the reasonable
belief that it may not fulfill its funding obligations), to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, provided that said Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent, (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount (other than a de minimis amount) required to be paid by
it hereunder within five Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action indicating its consent
to, approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that the
Administrative Agent shall provide written notice to any Lender determined by
the Administrative Agent to be a Defaulting Lender hereunder (and the
Administrative Agent shall provide a copy of such determination to the Company)
and provided further than a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any ownership interest in such Lender
or parent company thereof or the exercise of control over a Lender or parent
company thereof by a Governmental Authority or instrumentality thereof.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Defeased Debt”: any Indebtedness of a Group Member that has been legally or
economically fully defeased by such Group Member in a manner that is reasonably
acceptable to the Administrative Agent.


“Disposition”:  with respect to any property, any sale, sale and leaseback,
conveyance, transfer or other disposition thereof.  The terms “Dispose” and
“Disposed of” shall have correlative meanings.


“Documentation Agent”:  as defined in the preamble hereto.


“Dollar Equivalent”:  on any date, with respect to any amount denominated in
Euro, Canadian Dollars, British Pound Sterling, Yen or any Alternate Currency,
the equivalent in Dollars that may be purchased with such currency at the Spot
Exchange Rate (determined as of the most recent Calculation Date) with respect
to such currency at such date.


“Dollars” and “$”:  dollars in lawful currency of the United States.


“Domestic Subsidiary”:  any Subsidiary of the Company organized under the laws
of any jurisdiction within the United States.


“Domestic Subsidiary Guarantor”: any Domestic Subsidiary of the Company that
guarantees the borrowing obligations of the Company and the Borrowing
Subsidiaries pursuant to the Security Documents.


“Effective Date”:  the Fourth Amendment Effective Date.


“Eligible Assignee”: (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by the
Administrative Agent; provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.


“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
legally-binding requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it relates to
exposure to hazardous substances) or the environment.


“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.


“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.


“ERISA Event”:  (a) any Reportable Event; (b) the existence with respect to any
Plan of a non-exempt Prohibited Transaction; (c) any failure by any Pension Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Pension Plan,
whether or not waived; (d) the filing pursuant to Section 412 of the Code or
Section 303 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure by any Group Member or any ERISA Affiliate to make
any required contribution to a Multiemployer Plan; (e) the incurrence by any
Group Member or any  ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan, including but not limited
to the imposition of any Lien in favor of the PBGC or any Pension Plan; (f) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Title IV of ERISA); (g)
the receipt by any Group Member or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (h) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; or (i) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA.
 
 
9

--------------------------------------------------------------------------------

 


“Euro” or “€”: the single currency of participating member states of the
European Union.


“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars, Euro, Yen or any Alternate Currency, as the
case may be, for a period equal to such Interest Period commencing on the first
day of such Interest Period appearing on the Reuters Screen LIBOR01 Page as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period.  In the event that such rate does not appear on the Reuters
Screen LIBOR01 Page (or otherwise on such screen), the “Eurocurrency Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying Eurocurrency rates as may be reasonably selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits, Euro
deposits, Yen deposits or the relevant Alternate Currency deposits, as
applicable, at or about 11:00 A.M., Local Time, two Business Days prior to the
beginning of such Interest Period in the relevant interbank market where its
Eurocurrency and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.


“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.


“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:


Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements
 

 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.


“Eurocurrency Tranche”:  the collective reference to Eurocurrency Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

 
10

--------------------------------------------------------------------------------

 
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Excluded Foreign Subsidiary”: as to the Obligations of any Borrower, any
Foreign Subsidiary in respect of which either (a) the pledge of all the Capital
Stock of such Subsidiary as Collateral for such Obligations or a guarantee
thereof or (b) the guaranteeing by such Subsidiary of such Obligations, would,
in the good faith judgment of the Company, result in adverse tax consequences to
the Company and its Subsidiaries or would not be permitted by applicable law.


“Excluded Taxes”: with respect to the Administrative Agent, any Lender, any
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or any other Loan Document or
Letter of Credit, (a) any Other Connection Taxes, (b) any withholding Taxes
imposed by a Requirement of Law in effect at the time a Lender (other than an
assignee under Section 2.20) becomes a party hereto (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax under clause (a)
of Section 2.17, (c) Taxes attributable to a Lender’s failure to comply with
Section 2.17(g) or (d) any U.S. Federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement”:  as defined in the preamble hereto.


“Existing Lenders”:  as defined in the preamble hereto.


 “FATCA”: Sections 1471 through 1474 of the Code, as of the Effective Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), current and any future regulations or
other official interpretations thereof, any agreements entered into pursuant to
Section 1471(b) thereof (or any amended or successor version described above)
and, for the avoidance of doubt, any intergovernmental agreements in respect
thereof (and any legislation, regulations or other official guidance adopted by
a Governmental Authority pursuant to, or in respect of, such intergovernmental
agreements).


“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.


“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.


“Foreign Lender”: any Lender or Issuing Lender, (a) with respect to any Borrower
other than a U.S. Borrower and any Tax, that is treated as foreign by the
jurisdiction imposing such Tax, (b) with respect to any U.S. Borrower, (1) that
is not a “United States person” as defined by section 7701(a)(30) of the Code
(“US Person”), or (2) that is a partnership or other entity treated as a
partnership for United States federal income Tax purposes which is a US Person,
but only to the extent the beneficial owners (including indirect partners if its
direct partners are partnerships or other entities treated as partnerships for
United States federal income Tax purposes are US Persons) are not US Persons.


“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.
 
 
11

--------------------------------------------------------------------------------

 
 
“Foreign Collateral Agreements”: any collateral agreement or guarantee (governed
by the laws of a jurisdiction outside of the United States) that is required to
be executed and delivered by the Company, a Borrowing Subsidiary that is a
Foreign Subsidiary or a Foreign Subsidiary Guarantor after the Closing Date
pursuant to Section 6.9(c) or otherwise.


“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.


“Foreign Subsidiary”:  any Subsidiary that is not a Domestic Subsidiary.


“Foreign Subsidiary Guarantor”: any Foreign Subsidiary that guarantees the
borrowing obligations of any Borrowing Subsidiary pursuant to the Security
Documents.


“Fourth Amendment”: means the Fourth Amendment to this Agreement dated as of
July 15, 2013, among the Company, the Lenders party thereto and the
Administrative Agent.


“Fourth Amendment Effective Date”: is defined in Section 4 of the Fourth
Amendment.


“Funding Office”:  the U.S. Funding Office or the London Funding Office, as
applicable.


“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then,
upon notice by the Administrative Agent to the Company or vice versa, the
Company and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Company’s financial condition shall be the same after such Accounting Changes as
if such Accounting Changes had not been made.  If any such notice is given with
respect to any Accounting Change then, until such time as such an amendment
shall have been executed and delivered by the Company, the Administrative Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Change had not occurred.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC, or any change in the
application thereof. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, (a)
without giving effect to any election under Statement of Financial Accounting
Standards 159 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Company
or any Subsidiary at “fair value,” as defined therein and (b) without giving
effect to any Accounting Change occurring after the Effective Date as a result
of the adoption of any proposals set forth in the Proposed Accounting Standards
Update, Leases (Topic 840), issued by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants on August 17, 2010, or
any other proposals issued by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) was not required to be so treated under GAAP as in effect
on the Effective Date.


“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government.
 
 
12

--------------------------------------------------------------------------------

 
 
“Group Members”:  the collective reference to the Company and the Restricted
Subsidiaries.


“Guarantee and Collateral Agreement”:  the Amended and Restated Guarantee and
Collateral Agreement executed and delivered by the Company and the other parties
party thereto, substantially in the form of Exhibit A.


“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith; provided, that for purposes of Section 7.2(B) and the definition of
“Consolidated Total Debt” only, each Guarantee Obligation with respect to
Indebtedness of an Unrestricted Subsidiary or another Person that is not a Group
Member shall be valued at an amount equal to the maximum amount of obligations
that may be covered by such Guarantee Obligation, except for Specified Guarantee
Obligations.


“Increase Date”: as defined in Section 2.3(a).


“Increasing Lender”:  as defined in Section 2.3(a).


“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current accounts payable), (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, (i) all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8(e) only, the amount that would
be payable by such Person in respect of any Swap Agreement if such Swap
Agreement were terminated on such date (giving effect to any documented netting
agreements).  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
 
 
13

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrowers
under any Loan Documents and (b) to the extent not otherwise described in clause
(a), Other Taxes.


 “Insolvency”:  with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.


“Insolvent”:  pertaining to a condition of Insolvency.


“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes.


“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Loan that
is an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof and (e) as to any Swingline Loan, the day that such Loan
is required to be repaid.


“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
as selected by the Company (on its own behalf or on behalf of any other
Borrower) in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such
Eurocurrency Loan and ending one, two, three or six months thereafter, as
selected by the Company (on its own behalf or on behalf of any other Borrower)
by irrevocable notice to the Administrative Agent not later than 1:00 P.M.,
Local Time, on the date that is three Business Days prior to the last day of the
then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:


(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
 
14

--------------------------------------------------------------------------------

 
 
(ii)           the Company (on its own behalf or on behalf of any other
Borrower) may not select an Interest Period that would extend beyond the
Revolving Termination Date; and


(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.


“Issuing Lender”:  each of JPMorgan Chase Bank N.A. and any other Lender
approved by the Administrative Agent and the Company that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as issuer of any Letter of
Credit.  Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.


“L/C Alternate Currency Sublimit”: $300,000,000.  The L/C Alternate Currency
Sublimit is part of, and not in addition to, the Total Revolving Commitments.


“L/C Commitment”:  an amount at any time equal to the Total Revolving
Commitments at such time.


“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5 (in each case based on the Dollar
Equivalent thereof with respect to Letters of Credit denominated in a currency
other than Dollars).


“L/C Participants”:  with respect to any Letter of Credit, the collective
reference to all the Lenders other than the applicable Issuing Lender.


“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.


“Letters of Credit”:  as defined in Section 3.1(a).


“Lien”:  any mortgage, pledge, hypothecation, deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest or any preference,
priority or any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing.


“Liquidity Availability”: on any date of determination, an amount equal to (x)
the unrestricted cash and Cash Equivalents of the Company and its Restricted
Subsidiaries (which in any event shall exclude any cash and Cash Equivalents of
any Restricted Subsidiary to the extent that, on such date of determination,
encumbrances or restrictions permitted pursuant to Section 7.13(vi) would
prevent the distribution or other transfer of such cash or Cash Equivalents by
such Restricted Subsidiary to the Company) minus (y) to the extent otherwise
included therein the amount of any such cash or Cash Equivalents used to defease
any Defeased Debt.


“Loan”:  any loan made by any Lender pursuant to this Agreement.


“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.
 
 
15

--------------------------------------------------------------------------------

 


“Loan Party”:  each Group Member that is a Borrower or a Subsidiary Guarantor.


“Local Time”:  with respect to (i) fundings, continuations, payments and
prepayments for the account of the Company in Dollars or Canadian Dollars, New
York City time, and (ii) all other fundings, continuations, payments and
prepayments, London, England, time.


“London Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its London funding office by written notice to the
Company and the Lenders.


“Malaysian Facility Agreements”: (a) the Facility Agreement dated as of May 6,
2008 between the Malaysian Manufacturing Subsidiary, as borrower, and IKB
Deutsche Industriebank AG, as arranger, as amended, modified or supplemented
from time to time, (b) the Facility Agreement dated as of June 30, 2011 between
the Malaysian Manufacturing Subsidiary, as borrower, and CIMB Investment Bank
Berhad, Maybank Investment Bank Berhad and RHB Investment Bank Berhad, as
arrangers, as amended, modified or supplemented from time to time and (c) the
Facility Agreement dated as of August 3, 2011 between Malaysian Manufacturing
Subsidiary, as borrower, and Commerzbank Aktiengesellschaft, as arranger, as
amended, modified or supplemented from time to time.


“Malaysian Manufacturing Subsidiary”: First Solar Malaysia Sdn. Bhd.


“Manufacturing Subsidiary”:  any Subsidiary of the Company primarily engaged in
the business of manufacturing or selling solar modules using a thin film
semiconductor technology, and any Subsidiary of the Company holding the Capital
Stock of any such Subsidiary.


“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the Company’s ability to perform its
obligations with respect to this Agreement or any of the other Loan Documents or
(c) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.


“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.


“Multiemployer Plan”:  any employee pension benefit plan that is a multiemployer
plan as defined in Section 4001(a)(3) of ERISA.


“New Lender Supplement”: a supplement substantially in the form of Exhibit C
pursuant to which an Assuming Lender shall become a Lender for all purposes and
to the same extent as if originally a party hereto.


“Notes”:  the collective reference to any promissory note evidencing Loans.


“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the applicable Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Loan Parties to the Administrative Agent or
to any Lender (or, in the case of Specified Swap Agreements, any affiliate of
any Lender), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, any Specified Swap Agreement or any Specified Cash Management
Agreement, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Loan Parties pursuant hereto) or otherwise.
 
 
16

--------------------------------------------------------------------------------

 
 
“Other Connection Taxes”: with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or under any other Loan
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising solely from such recipient having executed, delivered, or become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, sale or assignment of an interest in any Loan or Loan
Document, engaged in any other transaction pursuant to, or enforced, any Loan
Documents).


“Other Currency”: as defined in Section 2.23.


“Other Taxes”:  all present or future stamp, court or documentary Taxes and any
other excise, property, intangible, recording, filing or similar Taxes which
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document or Letter of
Credit, including any interest, additions to tax or penalties applicable
thereto, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.20).


“Participant”:  as defined in Section 10.6(c).


“Participant Register”:  as defined in Section 10.6(c).


“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).


“Pension Plan”:  any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Group Member or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in section 3(5) of ERISA.


“Permitted Acquisition”:  any Acquisition; provided that (i) at the time thereof
and after giving effect thereto no Default or Event of Default shall have
occurred and be continuing (including as a result of any non-compliance with
Section 7.1(c)), and (ii) the Company and its Restricted Subsidiaries would be
in compliance with Section 7.1(a) and (b) for the most recent calculation period
and as of the last day thereof, calculated as if such Acquisition (and any other
Acquisition consummated since the first day of such calculation period) and any
planned financing (including equity financing) therefor had been completed on
the first day of such calculation period.


“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
 
17

--------------------------------------------------------------------------------

 
 
“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Group Member or any ERISA
Affiliate is  an “employer” as defined in Section 3(5) of ERISA.


“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).


“Prohibited Transaction”:  as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.


“Properties”:  as defined in Section 4.17(a).


“Refunded Swingline Loans”:  as defined in Section 2.5(b).


“Register”:  as defined in Section 10.6(b).


“Regulation U”:  Regulation U of the Board as in effect from time to time.


“Reimbursement Obligation”:  the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit.


“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.


“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period referred to in
Section 4043(c) of ERISA has been waived with respect to a Pension Plan.


“Required Lenders”:  at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.


“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.


“Responsible Officer”:  the chief executive officer, president, chief financial
officer or treasurer of the Company, but in any event, with respect to financial
matters, the chief financial officer or treasurer of the Company.


“Restricted Payments”:  as defined in Section 7.6.


“Restricted Subsidiary”:  each Manufacturing Subsidiary and each other
Subsidiary of the Company listed as such on Schedule 4.15 or designated by the
Company as a Restricted Subsidiary pursuant to Section 6.10. Neither any
Subsidiary Guarantor in existence on the Effective Date nor any Borrowing
Subsidiary shall be designated as an Unrestricted Subsidiary at any time that it
remains a Subsidiary Guarantor or Borrowing Subsidiary. A Subsidiary of an
Unrestricted Subsidiary shall not be designated as a Restricted Subsidiary.  A
Restricted Subsidiary shall always be a direct Subsidiary of the Company or
another Restricted Subsidiary or of a combination thereof for so long as it is a
Restricted Subsidiary.  Schedule 4.15 sets forth the Restricted Subsidiaries as
of the Effective Date.
 
 
18

--------------------------------------------------------------------------------

 
 
“Revolving Commitment”:  a Tranche A Revolving Commitment or a Tranche B
Revolving Commitment.


“Revolving Commitment Increase”:  as defined in Section 2.3(a).


“Revolving Commitment Period”:  the Tranche A Revolving Commitment Period or the
Tranche B Revolving Commitment Period, as applicable.


“Revolving Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Revolving Loans held by
such Lender then outstanding that are denominated in Dollars, (b) the Dollar
Equivalent at such time of the aggregate principal amount of all Revolving Loans
held by such Lender then outstanding that are denominated in Euro, Yen or any
Alternate Currency, (c) such Lender’s Revolving Percentage of the L/C
Obligations then outstanding and (d) such Lender’s Revolving Percentage of the
aggregate principal amount of Swingline Loans then outstanding.


“Revolving Loan”:  a Tranche A Revolving Loan or a Tranche B Revolving Loan, as
applicable.


“Revolving Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Revolving Extensions of Credit then
outstanding.


“Revolving Termination Date”:  the Tranche A Revolving Commitment Termination
Date or Tranche B Revolving Commitment Termination Date, as applicable.


“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.


“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Foreign Collateral Agreements and all other security documents
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.


“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds between the Company or any
Subsidiary Guarantor or any Restricted Subsidiary and any Lender or affiliate
thereof.


“Specified Guarantee Obligation”: a Guarantee Obligation in respect of
Indebtedness of an Unrestricted Subsidiary which is a Wholly-Owned Subsidiary
of, or otherwise controlled by, the Company or any of its Restricted
Subsidiaries, the terms of which (a) provide that, in the event of any exercise
of remedies upon an event of default in respect of such Indebtedness or
following any notice by the Administrative Agent to the holders of such
Indebtedness (or to an agent, trustee or other representative for them) that an
Event of Default hereunder has occurred and is continuing, such Guarantee
Obligation shall be limited to an amount not exceeding (i) Indebtedness and
other obligations covered by such Guarantee Obligation that are outstanding or
accrued and owing at the time of such exercise of remedies or such notice, as
the case may be, (ii) accrued interest on the amount referred to in clause (i)
to the date of payment and (iii) costs of collection under such Guarantee
Obligation (or a substantially similar limitation that may be approved by the
Administrative Agent) or (b) are otherwise reasonably satisfactory to the
Administrative Agent.
 
 
19

--------------------------------------------------------------------------------

 


 “Specified Swap Agreement”:  (a) the Swap Agreements set forth in Schedule 1.1B
and (b) any other Swap Agreement in respect of interest rates, currency exchange
rates or commodity prices entered into by the Company or any Subsidiary
Guarantor or any Restricted Subsidiary and any Person that is a Lender or an
affiliate of a Lender at the time such Swap Agreement is entered into so long as
the Company has agreed in writing with the applicable Lender or affiliate that
such Swap Agreement shall constitute a Specified Swap Agreement for purposes of
the Loan Documents.


“Spot Exchange Rate”: on any day (i) with respect to Euro, the spot rate at
which Dollars are offered on such day by JPMorgan Chase Bank, N.A. in London for
Euro at approximately 11:00 A.M. London time for delivery two Business Days
later and (ii) with respect to any other foreign currency, the spot rate at
which Dollars are offered on such day by JPMorgan Chase Bank, N.A. in the market
where its foreign currency exchange operations are then being conducted for such
foreign currency, at approximately 11:00 A.M. Local Time, for delivery two
Business Days later.  For purposes of determining the Spot Exchange Rate in
connection with Euro-denominated Loans, such spot exchange rate shall be
determined as of the Calculation Date for such Loan with respect to transactions
in Euro that will settle on the date of such Loan provided, that with respect to
any Alternate Currency, if at the time of any such determination, for any reason
no such spot rate is being quoted, JPMorgan Chase Bank, N.A. may use reasonable
methods it deems appropriate to determine such rate.


“State of Ohio Facility Agreements”: the credit facility agreements entered into
by (i) the Director of Development of the State of Ohio and the Company, dated
as of December 1, 2003 and (ii) the Director of Development of the State of
Ohio, the Company and First Solar Property, LLC, dated as of July 1, 2005, in
each case as amended, modified or supplemented from time to time.


“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.


“Subsidiary Guarantors”:  the collective reference to the Domestic Subsidiary
Guarantors and the Foreign Subsidiary Guarantors.


“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or any of
its Subsidiaries shall be a “Swap Agreement”.


 
20

--------------------------------------------------------------------------------

 
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.4 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.


“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.


“Swingline Loans”:  as defined in Section 2.4.


“Swingline Participation Amount”:  as defined in Section 2.5.


“Syndication Agent”:  as defined in the preamble hereto.


“Systems Subsidiary”:  any Subsidiary of the Company primarily engaged in the
business of providing solar electricity solutions.


“TARGET Settlement Day”:  any day on which the Trans-European Automated Real
Time Gross Settlement Express Transfer System (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euro.


“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.


“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Lenders outstanding at such time.


“Total Tranche A Revolving Commitments”:  at any time, the aggregate amount of
the Tranche A Revolving Commitments then in effect.


“Total Tranche B Revolving Commitments”:  at any time, the aggregate amount of
the Tranche B Revolving Commitments then in effect.


“Tranche A Lender”:  each Lender having a Tranche A Revolving Commitment or
Tranche A Revolving Extensions of Credit.


“Tranche A Revolving Commitment”:  as to any Tranche A Lender, the obligation of
such Lender, if any, to make Tranche A Revolving Extensions of Credit hereunder,
as such commitment may be increased or decreased from time to time pursuant to
the terms hereof (including any increase in the Revolving Commitments pursuant
to Section 2.3). The initial amount of each Lender’s Tranche A Revolving
Commitment is set forth opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as applicable. The original amount of the total Tranche A Revolving Commitments
as of the Effective Date  is $450,000,000.


“Tranche A Revolving Commitment Period”: the period from the Effective Date to
but excluding the Tranche A Revolving Commitment Termination Date.


 
21

--------------------------------------------------------------------------------

 
 
“Tranche A Revolving Commitment Termination Date”: the earlier to occur of (i)
July 15, 2018 and (ii) the termination of the Tranche A Revolving Commitments.


“Tranche A Revolving Extensions of Credit”:  as to any Tranche A Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Tranche A Revolving Loans held by such Lender then outstanding that are
denominated in Dollars, (b) the Dollar Equivalent at such time of the aggregate
principal amount of all Tranche A Revolving Loans held by such Lender then
outstanding that are denominated in a currency other than Dollars, (c) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding and (d)
such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.


“Tranche A Revolving Loans”: Loans made by a Tranche A Lender to a Borrower
pursuant to Section 2.1(a).


“Tranche A Revolving Percentage”:  as to any Tranche A Lender at any time, the
percentage which such Tranche A Lender’s Tranche A Revolving Commitment then
constitutes of the Total Tranche A Revolving Commitments or, at any time after
the Tranche A Revolving Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Tranche A Lender’s
Tranche A Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Tranche A Revolving Extensions of Credit then
outstanding.


“Tranche B Lender”:  each Lender having a Tranche B Revolving Commitment or
Tranche B Revolving Extensions of Credit.


“Tranche B Revolving Commitment”:  as to any Tranche B Lender, the obligation of
such Lender, if any, to make Tranche B Revolving Extensions of Credit, as such
commitment may be increased or decreased from time to time pursuant to the terms
hereof (excluding for the avoidance of doubt any increase in the Revolving
Commitments pursuant to Section 2.3). The initial amount of each Lender’s
Tranche B Revolving Commitment is set forth opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as applicable.  The original amount of the total Tranche
B Revolving Commitments as of the Effective Date is $150,000,000.


“Tranche B Revolving Commitment Period”: the period from the Effective Date to
but excluding the Tranche B Revolving Commitment Termination Date.


“Tranche B Revolving Commitment Termination Date”: the earlier to occur of (i)
October 15, 2015 and (ii) the termination of the Tranche B Revolving
Commitments.


“Tranche B Revolving Extensions of Credit”:  as to any Tranche B Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Tranche B Revolving Loans held by such Lender then outstanding that are
denominated in Dollars, (b) the Dollar Equivalent at such time of the aggregate
principal amount of all Tranche B Revolving Loans held by such Lender then
outstanding that are denominated in Euro, (c) such Lender’s Revolving Percentage
of the L/C Obligations then outstanding and (d) such Lender’s Revolving
Percentage of the aggregate principal amount of Swingline Loans then
outstanding.


“Tranche B Revolving Loans”: Loans made by a Tranche B Lender to a Borrower
pursuant to Section 2.1(b).
 
 
22

--------------------------------------------------------------------------------

 


“Tranche B Revolving Percentage”:  as to any Tranche B Lender at any time, the
percentage which such Tranche B Lender’s Tranche B Revolving Commitment then
constitutes of the Total Tranche B Revolving Commitments or, at any time after
the Tranche B Revolving Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Tranche B Lender’s
Tranche B Revolving Extensions of Credit then outstanding constitutes of the
aggregate principal amount of the Tranche B Revolving Extensions of Credit then
outstanding.


 “Transferee”:  any Assignee or Participant.


“Type”:  the type of Loan determined with regard to the interest option and
currency applicable thereto, i.e., whether a ABR Loan or a Eurocurrency Loan.


“United States”:  the United States of America.


“Unrestricted Subsidiary”:  any Subsidiary of the Company that is not a
Restricted Subsidiary.


“U.S. Borrower”: any Borrower that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.


“U.S. Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its U.S. funding office by written notice to the Company
and the Lenders.


“U.S. Tax Compliance Certificate”: as defined in Section 2.17(g).


“Walton Interests”: any of (i) S. Robson Walton, Jim C. Walton, Alice L. Walton,
the Estate of John T. Walton, JCL Holdings LLC and JTW Trust No.1 UAD 9/19/02,
(ii) a parent, brother, sister or lineal descendent of the individuals named in
clause (i), (iii) the spouse of any individual identified in (i) or (ii), (iv)
the estate or any guardian, custodian or other legal representative of any
individual identified in clauses (i) through (iii), (v) any trust established
solely for the benefit of any one or more of the individuals identified in
clauses (i) through (iii), and (vi) any Person all of the equity interests in
which are beneficially owned, directly or indirectly, by any one or more of the
Persons identified in clauses (i) through (v).


“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.


“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Company.


“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.


“Withholding Agent”: any Loan Party and the Administrative Agent.


“Yen” and “¥”:  the lawful currency of Japan.


 
23

--------------------------------------------------------------------------------

 
 
1.2           Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b)         As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the use of the word
“consolidated” in any accounting or financial term that refers to the Company
and its Restricted Subsidiaries shall be construed as to exclude in any
calculation of the amount represented by such term any results, charges,
expenses, liabilities or other accounting or financial attributes of the
Unrestricted Subsidiaries as of the date or for the period such amount is being
determined, but the foregoing shall not apply to the use of “consolidated” in
Section 4.1, 5.1(b), 6.1 or similar contexts referring to financial statements,
(iii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iv) the word “incur” shall be
construed to mean incur, create, issue, assume or become liable in respect of
(and the words “incurred” and “incurrence” shall have correlative meanings), (v)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights, (vi) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vii) references to any Person shall be
construed to include such Person’s successors and assigns permitted hereunder
and, in the case of any Governmental Authority, any other Governmental Authority
that shall have succeeded to any and all functions thereof.


(c)         The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.


(d)         The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


SECTION 2.  AMOUNT AND TERMS OF REVOLVING COMMITMENTS


2.1           Revolving Commitments.
 
(a)          Subject to the terms and conditions hereof, each Tranche A Lender
severally agrees to make revolving credit loans denominated in Dollars, Euro,
Yen and any Alternate Currency to the Company or any Borrowing Subsidiary from
time to time during the Tranche A Revolving Commitment Period in an aggregate
principal amount for all the Borrowers at any one time outstanding which will
not result in such Tranche A Lender’s Tranche A Revolving Extensions of Credit
exceeding such Tranche A Lender’s Tranche A Revolving Commitment.  During the
Tranche A Revolving Commitment Period, the Company and each Borrowing Subsidiary
may use the Tranche A Revolving Commitments by borrowing, prepaying the Tranche
A Revolving Loans in whole or in part, and reborrowing, all in accordance with
the terms and conditions hereof.  The Tranche A Revolving Loans denominated in
Dollars may from time to time be Eurocurrency Loans or ABR Loans, as determined
by the Company (on its own behalf or on behalf of the other Borrowers) and
notified to the Administrative Agent in accordance with Sections 2.2 and
2.10.  The Tranche A Revolving Loans denominated in Euro and in Yen shall be
Eurocurrency Loans.  The Tranche A Revolving Loans denominated in any Alternate
Currency may be Eurocurrency Loans or Agreed Rate Loans as set forth in the
relevant Alternate Currency Amendment.  The Company and each Borrowing
Subsidiary shall repay all its outstanding Tranche A Revolving Loans on the
Tranche A Revolving Credit Termination Date. In connection with any Alternate
Currency Loans, the Company, the other Borrowers and the Administrative Agent
shall enter into an Alternate Currency Amendment.


 
24

--------------------------------------------------------------------------------

 
 
(b)          Subject to the terms and conditions hereof, each Tranche B Lender
severally agrees to make revolving credit loans denominated in Dollars or Euro
to the Company or any Borrowing Subsidiary from time to time during the Tranche
B Revolving Commitment Period in an aggregate principal amount for all the
Borrowers at any one time outstanding which will not result in such Tranche B
Lender’s aggregate Tranche B Revolving Extensions of Credit exceeding such
Tranche B Lender’s Tranche B Revolving Commitment.  During the Tranche B
Revolving Commitment Period the Company and each Borrowing Subsidiary may use
the Tranche B Revolving Commitments by borrowing, prepaying the Tranche B
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof.  The Tranche B Revolving Loans denominated in
Dollars may from time to time be Eurocurrency Loans or ABR Loans, as determined
by the Company (on its own behalf or on behalf of the other Borrowers) and
notified to the Administrative Agent in accordance with Sections 2.2 and
2.10.  The Tranche B Revolving Loans denominated in Euro shall be Eurocurrency
Loans.  The Company and each Borrowing Subsidiary shall repay all its
outstanding Tranche B Revolving Loans on the Tranche B Revolving Credit
Termination Date.  For the avoidance of doubt, no Tranche B Lender shall be
required to make any Tranche B Revolving Loans in a currency other than Dollars
and Euro.


2.2           Procedure for Revolving Loan Borrowing.   Each Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Company (on behalf of such Borrower) shall give
the Administrative Agent irrevocable notice (which notice must be received by
the Administrative Agent prior to  (a) 11:00 A.M., Local Time, three Business
Days prior to the requested Borrowing Date, in the case of Eurocurrency Loans,
ABR Loans or Agreed Rate Loans borrowed by a Borrowing Subsidiary, or (b) 1:00
P.M., Local Time, one Business Day prior to the requested Borrowing Date, in the
case of ABR Loans borrowed by the Company)  (provided that any such notice of a
borrowing of ABR Loans under the Revolving Commitments to finance payments
required by Section 3.5 may be given not later than 12:00 P.M., New York City
time, on the date of the proposed borrowing), specifying (i) the amount and Type
of Revolving Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in
the case of Eurocurrency Loans or Agreed Rate Loans, the respective amounts of
each such Type of Loan and the respective lengths of the initial Interest Period
therefor, (iv) the location and number of the account to which funds are to be
disbursed, (v) the currency of the Revolving Loans to be borrowed, (vi) the
applicable Borrower, and (vii) whether the requested Loans are to be Tranche A
Revolving Loans or Tranche B Revolving Loans.  Each borrowing under the
Revolving Commitments shall be in an initial amount equal to (x) in the case of
ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000 or not a whole multiple
of $1,000,000, the amount thereof) and (y) in the case of Eurocurrency Loans or
Agreed Rate Loans, $5,000,000, €5,000,000 or ¥500,000,000, as applicable, or a
whole multiple of $1,000,000, €1,000,000 or ¥100,000,000 in excess thereof;
provided, that the Swingline Lender may request, on behalf of the applicable
Borrower, borrowings in Dollars under the Revolving Commitments that are ABR
Loans in other amounts pursuant to Section 2.5.  Upon receipt of any such notice
from the Company, the Administrative Agent shall promptly notify each Tranche A
Lender or Tranche B Lender, as applicable, thereof.  Each such Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the applicable Borrower at the
applicable Funding Office on the Borrowing Date requested by the Company in
funds immediately available to the Administrative Agent.  Such borrowing will
then be made available to the applicable Borrower by the Administrative Agent
crediting the account of the applicable Borrower on the books of such office
with the aggregate of the amounts made available to the Administrative Agent by
the applicable Lenders and in like funds as received by the Administrative
Agent.  If no election as to the currency of a Revolving Loan is specified in
any such notice, then the requested Revolving Loan shall be denominated in
Dollars.  If no election as to the Type of Revolving Loan is specified in any
such notice, then the requested Revolving Loan shall be a Eurocurrency Loan. If
no Interest Period with respect to any Eurocurrency Loan is specified in any
such notice, then the Company shall be deemed to have selected an Interest
Period of one month’s duration.
 
 
25

--------------------------------------------------------------------------------

 
 
2.3           Increase in Tranche A Revolving Commitments.  (a) The Company may,
at any time, by means of a notice to the Administrative Agent, request that the
aggregate Tranche A Revolving Commitments be increased (a “Revolving Commitment
Increase”) as of the date specified in such notice (the “Increase Date”) by (i)
increasing the Tranche A Revolving Commitment of one or more Tranche A Lenders
that have agreed to such increase (an “Increasing Lender”) (it being understood
that no Tranche A Lender shall have an obligation to increase its Tranche A
Revolving Commitment pursuant to this Section 2.3) and/or (ii) adding one or
more lenders (an “Assuming Lender”) as a party hereto with a Tranche A Revolving
Commitment in an amount agreed to by such Assuming Lender; provided that (A) in
no event shall the aggregate amount of the aggregate Revolving Commitments
exceed $750,000,000 after giving effect to any such increase and (B) the Tranche
A Revolving Commitment of each such Assuming Lender shall be in an amount of
$10,000,000 or more.
 
(b)          On each Increase Date, (x) each Assuming Lender that has agreed to
participate in the requested Revolving Commitment Increase in accordance with
Section 2.3(a) shall become a Tranche A Lender, party to this Agreement with a
Tranche A Revolving Commitment in the amount set forth in its New Lender
Supplement, (y) the Tranche A Revolving Commitment of each Increasing Lender for
such requested Revolving Commitment Increase shall be increased by the amount
set forth in its Commitment Increase Supplement as provided in clause (b)(ii)(B)
below, and (z) participating interests in then outstanding Letters of Credit
shall be reallocated to reflect the respective Revolving Percentages of the L/C
Obligations of the Lenders from time to time; provided that:


   (i)            on such Increase Date, the conditions in Section 5.2 shall be
satisfied and the Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Company, dated such Increase Date, to the effect
that such conditions are satisfied; and


   (ii)           on or before such Increase Date, the Administrative Agent
shall have received the following, each dated such Increase Date: (A) such
documents or legal opinions as the Administrative Agent may reasonably request
in connection with such Revolving Commitment Increase (of the nature referred to
in paragraphs (g) and (h) of Section 5.1); (B) a Commitment Increase Supplement
duly executed by each Increasing Lender (if any) and each Borrower and the
Administrative Agent, substantially in the form of Exhibit D (each a “Commitment
Increase Supplement”); and (C) a New Lender Supplement executed by each Assuming
Lender (if any).


On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence, the Administrative Agent shall notify the
Lenders (including each Assuming Lender) and the Company of the occurrence of
the Revolving Commitment Increase to be effected on such Increase Date and shall
record in the Register the relevant information with respect to each Increasing
Lender and each Assuming Lender.  If any Tranche A Revolving Loans are
outstanding, each Increasing Lender and each Assuming Lender shall, before 2:00
P.M. (New York City time) on the Increase Date, make available for the account
of its applicable lending office to the Administrative Agent, in same day funds,
an amount in Dollars, Euro and Yen,  to be distributed to the other Tranche A
Lenders as prepayments for the account of their respective applicable lending
offices such that the amount of the outstanding Tranche A Loan owing to each
Tranche A Lender in each borrowing after giving effect to such distribution
equals such Tranche A Lender’s ratable portion of the Tranche A Loans then
outstanding thereafter (calculated based on its Tranche A Revolving Commitment
as a percentage of the aggregate Tranche A Revolving Commitment outstanding
after giving effect to the relevant Revolving Commitment Increase, and including
the Dollar Equivalent of any Loans denominated in Euro and Yen), unless other
arrangements satisfactory to the Administrative Agent and the Company are made
in order to achieve ratable treatment.


 
26

--------------------------------------------------------------------------------

 
 
2.4           Swingline Commitment.  (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Company and the Borrowing Subsidiaries under the Revolving
Commitments from time to time during the Tranche A Revolving Commitment Period
by making swingline loans denominated in Dollars (“Swingline Loans”) to the
Company or any Borrowing Subsidiary; provided that (i) the Borrowers shall not
request and the Swingline Lender shall not make any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate principal
amount of Swingline Loans would exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans, may
exceed the Swingline Commitment then in effect) and (ii) the Borrowers shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Commitments would be less than zero.  During the Tranche A
Revolving Commitment Period, the Company and each Borrowing Subsidiary may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  Swingline Loans shall be ABR
Loans only.
 
(b)         The applicable Borrower shall repay to the Swingline Lender the then
unpaid principal amount of each Swingline Loan made to it on the earlier of the
Tranche A Revolving Termination Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two Business Days after such Swingline Loan is made.


2.5           Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)  Whenever the Company or a Borrowing Subsidiary desires that the
Swingline Lender make Swingline Loans, the Company (on its own behalf or on
behalf of such Borrowing Subsidiary, as the case may be) shall give the
Swingline Lender irrevocable telephonic notice confirmed promptly in writing
(which telephonic notice must be received by the Swingline Lender not later than
1:00 P.M., New York City time, on the proposed Borrowing Date), specifying (i)
the amount to be borrowed, (ii) the requested Borrowing Date (which shall be a
Business Day during the Tranche A Revolving Commitment Period), (iii) the
location and number of the account to which funds are to be disbursed, which
shall comply with the requirements of clause (b) below  and (iv) the applicable
Borrower.  Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the applicable Funding Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender.  The Administrative Agent shall make the proceeds of such
Swingline Loan available to the applicable Borrower on such Borrowing Date by
depositing such proceeds in the account of such Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.
 
(b)         The Swingline Lender, at any time and from time to time in its sole
and absolute discretion may, on behalf of the applicable Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender (with a copy to the Company) no later
than 12:00 Noon, New York City Time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Loan, in an amount equal to such
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender; provided that if as a result of such borrowing of
Revolving Loans (a) the Tranche A Revolving Extensions of Credit would exceed
the total Tranche A Revolving Commitments or (b) the Tranche B Revolving
Extensions of Credit would exceed the total Tranche B Revolving Commitments,
then each Lender hereby agrees to make, a Revolving Loan, in an amount equal to
such Lender’s pro rata share of the Available Revolving Commitment of such
Lender.  Each Lender shall make the amount of such Revolving Loan available to
the Administrative Agent at the applicable Funding Office in immediately
available funds, not later than 10:00 A.M., New York City Time, one Business Day
after the date of such notice.  The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.  If the Administrative Agent shall notify the Company that the
amounts received from the Lenders are not sufficient to repay in full such
Refunded Swingline Loans, the Company shall pay such shortfall to the
Administrative Agent within two (2) Business Days after receipt of such notice.
Each of the Company and the Borrowing Subsidiaries irrevocably authorizes the
Swingline Lender to charge its accounts with the Administrative Agent in order
to pay any such shortfall remaining outstanding after such two following
Business Days.


 
27

--------------------------------------------------------------------------------

 
 
(c)          If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.5(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the applicable Borrower or
if for any other reason, as determined by the Swingline Lender in its sole
discretion, Revolving Loans may not be made as contemplated by Section 2.5(b),
each Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.8(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.


(d)         Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.


(e)          If any Tranche B Lender has any participation in any Swingline
Loans on the Tranche B Revolving Commitment Termination Date or on any earlier
date on which the Tranche B Revolving Commitments shall be reduced or terminated
(other than pursuant to Section 8), the participations held by the Tranche B
Lenders shall be reallocated among the Tranche A Lenders (and in the case of any
reduction, the Tranche B Lenders) in accordance with the Tranche A Revolving
Percentages (and in the case of any reduction, the Tranche B Revolving
Percentages), determined after giving effect to the reduction or termination of
the Tranche B Revolving Commitments; provided that any reallocation that would
be required pursuant to this paragraph shall not be effected if on the date of
the proposed reallocation, the conditions contained in Section 5.2 would not
have been satisfied; provided further that no such reduction or termination of
Tranche B Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Extensions of Credit and any
reallocation of participations in Swingline Loans made on the effective date
thereof, (a) the Tranche A Revolving Extensions of Credit would exceed the total
Tranche A Revolving Commitments or (b) the Tranche B Revolving Extensions of
Credit would exceed the total Tranche B Revolving Commitments.


 
28

--------------------------------------------------------------------------------

 
 
(f)           Each Lender’s obligation to make the Loans referred to in Section
2.5(b) and to purchase participating interests pursuant to Section 2.5(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or such Borrower may have against the Swingline Lender, such
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of such Borrower or the Company, (iv) any
breach of this Agreement or any other Loan Document by any of the Borrowers, any
other Loan Party or any other Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.


2.6           Commitment Fees, etc.  (a)  The Company agrees to pay to the
Administrative Agent (i) for the account of each Tranche B Lender a commitment
fee in Dollars for the period from and including the Closing Date to the last
day of the Tranche B Revolving Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Commitment of such
Tranche B Lender during the period for which payment is made, payable quarterly
in arrears on each Fee Payment Date, commencing on the first such date to occur
after the Closing Date and (ii) for the account of each Tranche A Lender a
commitment fee in Dollars for the period from and including the Effective Date
to the last day of the Tranche A Revolving Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Tranche A Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the Effective Date.
 
(b)         The Company agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.


2.7           Termination or Reduction of Revolving Commitments.  The Company
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments of any Class or,
from time to time, to reduce the amount of the Revolving Commitments of any
Class; provided that no such termination or reduction of Revolving Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Revolving Extensions of Credit and any reallocation of participations  in
Swingline Loans and L/C Obligations made on the effective date thereof, (a) the
Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments, (b) the Tranche A Revolving Extensions of Credit would exceed the
total Tranche A Revolving Commitments or (c) the Tranche B Revolving Extensions
of Credit would exceed the total Tranche B Revolving Commitments.  Any such
reduction shall be in a minimum amount equal to $10,000,000 or a whole multiple
of $5,000,000 in excess thereof, and shall reduce permanently the Revolving
Commitments of the applicable Class then in effect.
 
2.8           Optional Prepayments.  Each Borrower may at any time and from time
to time prepay its Loans, in whole or in part, without premium or penalty, upon
irrevocable notice of the Company (on its own behalf or on behalf of any other
Borrower) delivered to the Administrative Agent no later than 1:00 P.M., Local
Time, three Business Days prior thereto, in the case of Eurocurrency Loans and
Alternate Currency Loans, and no later than 1:00 P.M., New York City time, one
Business Day prior thereto, in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurocurrency
Loans, Alternate Currency Loans or ABR Loans; provided, that if a Eurocurrency
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the applicable Borrower shall also pay any amounts owing
pursuant to Section 2.18.  Upon receipt of any such notice, the Administrative
Agent shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid.  Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $5,000,000, €5,000,000 or ¥500,000,000 or a whole multiple
of $1,000,000, €1,000,000 or ¥100,000,000 in excess thereof.  Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof. Notwithstanding the foregoing, the Company
may revoke or postpone any notice of prepayment if such prepayment would have
resulted from a refinancing of the Loans or proceeds from another transaction,
which refinancing or transaction shall not be consummated or otherwise shall be
delayed.
 
 
 
29

--------------------------------------------------------------------------------

 
 
2.9           Mandatory Prepayments.  If on any Calculation Date, the Total
Revolving Extensions of Credit exceeds 105% of the Total Revolving Commitments
then in effect, the Company shall (or shall cause any Borrowing Subsidiary to),
within three Business Days after the Administrative Agent gives notice of such
excess to the Company, (i) repay such of the outstanding Loans in an aggregate
principal amount or (ii) cash collateralize a portion of the L/C Obligations in
an amount, such that, after giving effect thereto, the Total Revolving
Extensions of Credit (as reduced by any amount of L/C Obligations that have been
cash collateralized pursuant to this Section 2.9 or otherwise) does not exceed
the Total Revolving Commitments.
 
2.10           Conversion and Continuation Options.  (a)  The Company (on its
own behalf or on behalf of any other Borrower) may elect from time to time to
convert Eurocurrency Loans of either Class denominated in Dollars to ABR Loans
of the same Class by giving the Administrative Agent prior irrevocable notice of
such election no later than 11:00 A.M., Local Time, on the Business Day
preceding the proposed conversion date.  The Company (on its own behalf or on
behalf of any other Borrower) may elect from time to time to convert ABR Loans
of either Class to Eurocurrency Loans of the same Class or to convert
Eurocurrency Loans of either Class into Eurocurrency Loans of the same Class
having a different Interest Period by giving the Administrative Agent prior
irrevocable notice of such election no later than 11:00 A.M., Local Time, on the
third Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor), provided that no
ABR Loan may be converted into a Eurocurrency Loan and no Eurocurrency Loan may
be converted into a Eurocurrency Loan having a different Interest Period when
any Event of Default has occurred and is continuing and the Administrative Agent
or the Required Lenders have determined in its or their sole discretion and
notified the Company not to permit such conversions.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
(b)         Any Eurocurrency Loan of either Class may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
Company (on its own behalf or on behalf of any other Borrower) giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, (i)
provided that no Eurocurrency Loan denominated in Dollars may be continued as
such when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion and notified the Company not to permit such continuations and,
and provided, further, that if the Company (on its own behalf or on behalf of
any other Borrower) shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period and (ii) provided that no
Eurocurrency Loan denominated in Euro or Yen may be continued with an Interest
Period in excess of one month when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion and notified the Company as to permit
such continuation, and provided further that if the Company (on its own behalf
or on behalf of any other Borrower) shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the immediately preceding proviso such Euro-denominated Loans shall
be automatically continued as Eurocurrency Loans having an Interest Period of
one month.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.


 
30

--------------------------------------------------------------------------------

 
 
(c)          No Revolving Loans made in a particular currency may be converted
into Revolving Loans denominated in any other currency.  For the avoidance of
doubt, Revolving Loans denominated in a particular currency shall be repaid or
prepaid in such currency.


2.11         Limitations on Eurocurrency Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000, €5,000,000 or
¥500,000,000 or a whole multiple of $1,000,000, €1,000,000 or ¥100,000,000 in
excess thereof and (b) no more than ten Eurocurrency Tranches per Class shall be
outstanding at any one time.
 
2.12         Interest Rates and Payment Dates.  (a)  Each Eurocurrency Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurocurrency Rate for such day plus the
Applicable Margin.
 
(b)          Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.


(c)          Each Agreed Rate Loan shall bear interest at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the relevant
Agreed Rate plus the Applicable Margin.


(d)          (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations in Dollars, the
rate applicable to ABR Loans plus 2% or, in the case of Reimbursement
Obligations in any currency other than Dollars, at the Alternate Currency
Overnight Rate plus 2% and (ii) if all or a portion of any interest payable on
any Loan or Reimbursement Obligation or any commitment fee or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2% or, in the case
of amounts determined in any currency other than Dollars, at the Alternate
Currency Overnight Rate plus 2%, in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).


(e)          Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.


 
31

--------------------------------------------------------------------------------

 
 
2.13         Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to (i) ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate and (ii) interest
and fees payable hereunder denominated in British Pound Sterling, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Company and the relevant Lenders of each determination of
a Eurocurrency Rate, or of a rate for an amount owing in a currency other than
Dollars.  Any change in the interest rate on a Loan resulting from a change in
the ABR or the Eurocurrency Reserve Requirements shall become effective as of
the opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Company and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
 
(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a).


2.14         Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:
 
(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate for such Interest
Period, or


(b)          the Administrative Agent shall have received notice from the
Required Lenders that the Eurocurrency Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,


the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the relevant Lenders as soon as practicable thereafter.  If such
notice is given and until such notice has been withdrawn by the Administrative
Agent any request by the Company (on its own behalf or on behalf of any other
Borrower) for a Eurocurrency Loan of the affected type or in the affected
currency, or a conversion to or continuation of a Eurocurrency Loan of the
affected type or if the affected currency, pursuant to Sections 2.2 and 2.10(b),
shall be deemed rescinded; provided that in the circumstances giving rise to
such notice affect only one currency, then Eurocurrency Loans in the other
currency shall be permitted.


2.15         Pro Rata Treatment and Payments.  (a)  Each borrowing by a Borrower
which is denominated in Dollars or Euro from the Lenders hereunder shall be made
pro rata according to the Available Revolving Commitments of the Lenders;
provided that if at the time of any borrowing which is denominated in Dollars or
Euros, the Available Tranche A Revolving Commitments are less than $50,000,000
(as certified by a Responsible Officer of the Company in a certificate delivered
to the Administrative Agent), then a Borrower may borrow Tranche B Revolving
Loans on a pro rata basis from all Tranche B Lenders and on a non pro rata basis
with respect to Tranche A Lenders so long as such borrowing will not result in
any Tranche B Lender’s aggregate Tranche B Revolving Extensions of Credit
exceeding such Tranche B Lender’s Tranche B Revolving Commitment. Each borrowing
by a Borrower which is denominated in Yen or any Alternate Currency from the
Tranche A Lenders hereunder shall be made pro rata according to the respective
Tranche A Revolving Percentages of the relevant Tranche A Lenders.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)         Each payment (including each prepayment) by a Borrower on account of
principal of its Revolving Loans denominated in Dollars or Euro shall be made
pro rata among the Lenders according to the respective outstanding principal
amounts of such Revolving Loans then held by such Lenders.  Each payment
(including each prepayment) by a Borrower on account of principal of its Tranche
A Revolving Loans denominated in Yen or any Alternate Currency shall be made pro
rata among the Tranche A Lenders according to the respective outstanding
principal amounts of such Revolving Loans then held by such Tranche A
Lenders.  Each payment (including each prepayment) by a Borrower on account of
interest on its Revolving Loans or any commitment fee shall be made pro rata
among the Lenders according to the respective outstanding amounts due and
payable to such Lenders.


(c)         All payments (including prepayments) to be made by a Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M.,
Local Time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the relevant Funding Office,


 
●
in Dollars (with respect to Obligations denominated in Dollars),



 
●
in Canadian Dollars (with respect to Obligations denominated in Canadian
Dollars),



 
●
in British Pound Sterling (with respect to Obligations denominated in British
Pound Sterling),



 
●
in Euro (with respect to Obligations denominated in Euro),



 
●
in Yen (with respect to Obligations denominated in Yen),



 
●
in the Agreed Currency (with respect to Alternate Currency Loans),



 
●
in the Agreed Currency (with respect to Obligations relating to Letters of
Credit denominated in an Alternate Currency owed to Issuing Lenders), and



 
●
in Dollars equal to the Dollar Equivalent (with respect to Obligations relating
to Letters of Credit denominated in an Alternate Currency owed to Lenders).



In each case, all payments shall be made in immediately available funds.  The
Administrative Agent shall distribute such payments to each relevant Lender
promptly upon receipt in like funds as received, net of any amounts owing by
such Lender pursuant to Section 9.7.  If any payment hereunder (other than
payments on the Eurocurrency Loans) becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.


(d)         Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to (i) in the case of amounts denominated in
Dollars, the greater of (x) the Federal Funds Effective Rate and (y) a rate as
reasonably determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, for the period until such Lender makes
such amount immediately available to the Administrative Agent, (ii) in the case
of amounts denominated in Euro at the rate per annum determined by the
Administrative Agent to represent its cost of overnight or short-term funds in
Euro or (iii) in the case of amounts denominated in any other currency at the
rate per annum determined by the Administrative Agent to represent its cost of
overnight or short-term funds such currency.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to (i) in the case
of amounts denominated in Dollars, ABR Loans or (ii) in the case of amounts
denominated in Euro at the rate per annum determined by the Administrative Agent
to represent its cost of overnight or short-term funds in Euro plus the
Applicable Margin for Eurocurrency Loans, on demand, from the applicable
Borrower.


 
33

--------------------------------------------------------------------------------

 
 
(e)         Unless the Administrative Agent shall have been notified in writing
by the Company (on its own behalf or on behalf of any other Borrower) prior to
the date of any payment due to be made by the applicable Borrower hereunder that
the applicable Borrower will not make such payment to the Administrative Agent,
the Administrative Agent may assume that the applicable Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the applicable Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to (i) in the case of amounts denominated in Dollars, the daily average
Federal Funds Effective Rate, (ii) in the case of amounts denominated in Euro,
at the rate per annum determined by the Administrative Agent to represent its
cost of overnight or short term funds in Euro or (iii) in the case of amounts
denominated in any other currency at the rate per annum determined by the
Administrative Agent to represent its cost of overnight or short-term funds such
currency.  Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the applicable Borrower.


(f)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.5(b), 2.5(c), 2.15(e) or 3.4(a), unless subject to a
good faith dispute, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision of this Agreement), apply any amounts
thereafter received by the Administrative Agent, the Swingline Lender or the
Issuing Lender hereunder for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.


2.16         Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Closing Date:
 
 
34

--------------------------------------------------------------------------------

 
 
(i)        shall subject any Lender or the Issuing Lender to any (or any
increase in any) Other Connection Taxes with respect to this Agreement or any
other Loan Document, any Letter of Credit, or any participation in a Letter of
Credit or any Loan made or Letter of Credit issued by it, except any such Taxes
imposed on or measured by its net income or profits (however denominated) or
franchise taxes imposed in lieu of net income or profits taxes;


(ii)       shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate or an
Agreed Rate (as defined in the applicable Alternate Currency Amendment); or


(iii)      shall impose on such Lender any other condition (other than with
respect to Taxes);


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or the Agreed Rate Loans (or, in
the case of clause (i), any Loan, any Letter of Credit, or any participation in
a Letter of Credit or any Loan made or Letter of Credit issued by it) or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the applicable Borrower
shall promptly pay such Lender, promptly following its demand, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements  or directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements  or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III shall be deemed to be a change
in a Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.  If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the applicable Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.


(b)          If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Closing Date shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital or liquidity
as a consequence of its obligations hereunder or under or in respect of any
Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the Company
(with a copy to the Administrative Agent) of a written request therefor, the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.


(c)          If any Tranche A Lender shall have determined in good faith (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto):


 
35

--------------------------------------------------------------------------------

 
 
(i)        that, in respect of any particular Alternate Currency, (x) the making
or continuance of any Alternate Currency Loan is unlawful, (y) compliance by any
Tranche A Lender in good faith with any governmental request (whether or not
having the force of law) in respect of the making or continuation of any
Alternate Currency Loan or its Tranche A Revolving Commitment in respect thereof
is commercially impractical or (z) the making or continuation of any Alternate
Currency Loan or its Tranche A Revolving Commitment in respect thereof is
impracticable as a result of a contingency occurring after the Effective Date
which materially and adversely affects the applicable interbank market; or


(ii)       at any time that any Alternate Currency is not available in
sufficient amounts to fund any borrowing of Alternate Currency Loans requested
pursuant to Section 2.01;


then the obligation of such Tranche A Lender to make or maintain Tranche A Loans
in such Alternate Currency shall be suspended until such time as such event or
circumstance ceases to exist and on the last day of the relevant Interest Period
(unless earlier required by applicable law), any outstanding Loans of such
Tranche A Lender in such Alternate Currency shall be repaid; provided that the
Company (on its own behalf or on behalf of any other Borrower) may elect in
connection with any such required repayment of any such Loan or any
future  borrowing of Tranche A Revolving Loans thereof in such Alternate
Currency, to require such Tranche A Lender to fund a Tranche A Revolving Loan in
a different currency. In the event of any such election by the Company (A) any
request that the affected Tranche A Lender fund a Tranche A Revolving Loan in
a  different currency shall be made by notice to the Administrative Agent,
within the time period required for a borrowing in such currency pursuant to
Section 2.2, and shall specify the currency of such Tranche A Revolving Loan,
(B) the currency of such Tranche A Revolving Loan shall be a currency (other
than the affected Alternate Currency) in which Tranche A Revolving Loans are
permitted to be borrowed under this Agreement, (C)  the amount of such Tranche A
Revolving Loan shall be equivalent to the amount of the Tranche A Revolving Loan
that such Tranche A Lender would have made or maintained in the
affected  Alternate Currency if such Tranche A Lender had been able to make or
maintain its Tranche A Revolving Loan in such Alternate Currency (as determined
by the Administrative Agent based on prevailing spot exchange rates), (D) such
Tranche A Revolving Loan shall be  considered to be part of the same borrowing
as the Tranche A Revolving Loans of other Tranche A Lenders in the affected
Alternate Currency, including with respect to Interest  Periods, conversions and
prepayments and (E) the obligation of such Tranche A Lender to  make any such
Tranche A Revolving Loan shall be subject to the conditions set forth in Section
5.2.


(d)         A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Company (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section, the applicable
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than nine months prior to the date that such
Lender notifies the Company of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such nine-month period shall be extended to include the
period of such retroactive effect.  The obligations of the Company pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.


2.17         Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document or
Letter of Credit shall be made free and clear of and without reduction or
withholding for any Taxes unless such withholding is required by any Requirement
of Law.  If any Withholding Agent determines, in its sole discretion exercised
in good faith, that it (or in the case of any Lender that is treated as a
partnership for U.S. federal income Tax purposes, by such Lender for the account
of any of its direct or indirect beneficial owners) is so required to deduct and
withhold Taxes, then such Withholding Agent (or such Lender, if applicable) may
so deduct and withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after making all required withholdings
or deductions (including withholdings or deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender, any Issuing
Lender or its beneficial owner, as the case may be, receives an amount equal to
the sum it would have received had no such withholdings or deductions been made.
 
 
36

--------------------------------------------------------------------------------

 
 
(b)         Without limiting the provisions of paragraph (a) above, the Borrower
shall timely pay, or at the option of the Administrative Agent timely reimburse
it for the payment of any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.


(c)         The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Lender, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable by the Administrative Agent, such Lender (or its beneficial
owner) or the Issuing Lender, as the case may be, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.


(d)        Within 10 days after demand therefor, each Lender shall indemnify the
Administrative Agent (or any Loan Party) for the full amount of any Taxes (or in
the case of a Loan Party, any Excluded Taxes) attributable to such Lender that
are payable or paid by the Administrative Agent or such Loan Party (provided
that, with respect to the Administrative Agent, only to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and together with reasonable expenses arising therefrom or with respect
thereto.  A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or the Loan Parties, as applicable,
shall be conclusive absent manifest error.


(e)         As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(f)          [Reserved]


(g)         (i)  Any Lender that is entitled to an exemption from or reduction
of any applicable withholding Tax with respect to payments hereunder or under
any other Loan Document or Letter of Credit shall deliver to the Borrower (with
a copy to the Administrative Agent or, in the case of a Participant, to the
Administrative Agent and the Lender from which the related Participation shall
have been purchased), at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law (if any) as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, in the case of any
withholding Tax other than the U.S. federal withholding Tax, the completion,
execution and submission of such forms shall not be required if in the Lender’s
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.


 
37

--------------------------------------------------------------------------------

 
 
(ii)      Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower, each Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent or, in
the case of a Participant, to the Administrative Agent and the Lender from which
the related participation shall have been purchased (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent), whichever of the
following is applicable:


 
(A)
in the case of a Lender that is a “United States Person” as defined in Section
7701(a)(30) of the Code, two properly completed and duly signed copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal withholding tax,



 
(B)
duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income Tax treaty to which the United States of
America is a party,



 
(C)
duly completed copies of Internal Revenue Service Form W-8ECI,



 
(D)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit F to the effect that (A) such Foreign
Lender is not (1) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) the interest payment in
question is not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN,



 
(E)
to the extent a Foreign Lender is not the beneficial owner (for example, where
the Foreign Lender is a partnership or participating Lender granting a typical
participation), an Internal Revenue Service Form W-8IMY, accompanied by a Form
W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or

 
 
 
38

--------------------------------------------------------------------------------

 

 
 
(F)
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower and the Administrative Agent to determine
the withholding or deduction required to be made



(iii)      In addition to the foregoing, if a payment made to a Lender under any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Withholding Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. For
purposes of the preceding sentence, FATCA shall include any amendments thereto
and any regulations or official interpretations thereof.


(iv)      Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and the
Administrative Agent in writing of its legal inability to do so.


(h)          If the Administrative Agent, a Lender or the Issuing Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified pursuant to
this Section (including additional amounts paid by any Loan Party pursuant to
this Section), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes with respect to
such refund) of the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to the receipt of such refund),
provided that such indemnifying party, upon the request of the Administrative
Agent, such Lender or the Issuing Lender, agrees to repay the amount paid over
pursuant to this Section 2.17(h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will any Issuing Lender or Lender be required to pay
any amount to any Loan Party the payment of which would place the Issuing Lender
or such Lender in a less favorable net after-Tax position than the Issuing
Lender or such Lender would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require the Administrative Agent, the
Issuing Lender or any Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.


 
39

--------------------------------------------------------------------------------

 
 
(i)       The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


2.18         Indemnity.  Each Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by such Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Company has given a notice requesting the same in accordance with the provisions
of this Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurocurrency Loans after the Company has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurocurrency Loans, or a conversion of Eurocurrency Loans into
Eurocurrency Loans with a different Interest Period, on a day that is not the
last day of an Interest Period with respect thereto.  Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurocurrency market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Company by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
2.19         Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or 2.17(a)
with respect to such Lender, it will, if requested by the Company, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.16 or 2.17(a).  Each Lender may at any time and for any
period, by notice to the Administrative Agent and the Company, designate another
lending office (including an Affiliate of a Lender) for any Loans so long as
such designation would not give rise to any additional obligation on the part of
any Borrower under Section 2.16 or 2.17(a).
 
2.20         Replacement of Lenders.  The Company shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16 or 2.17(a), (b) makes a determination, pursuant to Section 2.16(c), that
suspends its obligation to make or maintain Tranche A Revolving Loans in a
particular Alternate Currency, (c) is a Defaulting Lender, or (d) does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby and with
respect to which the Required Lenders shall have granted their consent, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.19 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.16 or 2.17(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) each applicable Borrower shall be
liable to such replaced Lender under Section 2.18 if any Eurocurrency Loan owing
to such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (vi) the replacement financial institution
shall be reasonably satisfactory to the Administrative Agent, (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the replaced Lender shall be deemed to
have consented to an Assignment and Acceptance and shall not be required to
execute an Assignment and Acceptance), (viii)  until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.16 or 2.17(a), as the case may be, and
(ix) any such replacement shall not be deemed to be a waiver of any rights that
any Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.
 
 
40

--------------------------------------------------------------------------------

 
 
2.21         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)         fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.6;


(b)        the Revolving Commitments and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder, provided that any waiver,
amendment or modification requiring the consent of all Lenders shall require the
consent of such Defaulting Lender, and any waiver, amendment or modification
requiring the consent of any affected Lender or all affected Lenders or such
Lender shall require the consent of such Defaulting Lender that is an affected
Lender or such Lender;


(c)         if any Swingline Loans or L/C Obligations exists at the time a
Lender becomes a Defaulting Lender then:


(i)       all or any part of such Swingline Loans and L/C Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set
forth in Section 5.2 are satisfied at such time; and


(ii)      if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Revolving Percentage of the Swingline Loans and (y) second, cash
collateralize such Defaulting Lender’s Revolving Percentage of the L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8 for so long
as such L/C Obligations are outstanding, unless the Swingline Lender or the
applicable Issuing Lender, as applicable, have agreed on an alternate
arrangement;


(iii)     if the applicable Borrower cash collateralizes any portion of such
Defaulting Lender’s Revolving Percentage of the L/C Obligations pursuant to
Section 2.21(c), such Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.3 with respect to such Defaulting
Lender’s Revolving Percentage of the L/C Obligations during the period of such
collateralization;


 
41

--------------------------------------------------------------------------------

 
 
(iv)     if the Revolving Percentages of the L/C Obligations of the
non-Defaulting Lenders are reallocated pursuant to Section 2.21(c), then the
fees payable to the Lenders pursuant to Section 3.3 shall be correspondingly
adjusted for the benefit of such non-Defaulting Lenders in accordance with their
Revolving Percentages; or


(v)     if any Defaulting Lender’s Revolving Percentage of the L/C Obligations
is neither cash collateralized nor reallocated pursuant to Section 2.21(c),
then, without prejudice to any rights or remedies of the applicable Issuing
Lender or any Lender hereunder, all fees that otherwise would have been payable
to such Defaulting Lender under Section 3.3 with respect to such Defaulting
Lender’s Revolving Percentage of the L/C Obligations shall be payable to the
applicable Issuing Lender until such Revolving Percentage of the L/C Obligations
is cash collateralized and/or reallocated;


(d)         so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lenders shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.21(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(c)(i) (and Defaulting Lenders shall not participate
therein);


(e)         if no Swingline Loans or L/C Obligations then exist, or all the
obligations of the Defaulting Lender in respect of the outstanding Swingline
Loans or L/C Obligations have been reallocated, cash collateralized or prepaid
as contemplated in paragraph (c)(i) or (ii) of this Section 2.21, the Company
shall have the right, notwithstanding Section 2.15, to terminate the Revolving
Commitment of such Defaulting Lender only upon not less than three Business Days
prior notice to the Administrative Agent and payment in full on the date of such
termination to the Administrative Agent, for the account of such Defaulting
Lender, of the principal and accrued interest and fees then owing to such
Defaulting Lender, with the Company remaining liable to such Defaulting Lender
under Section 2.18 if such payment is made in respect of any Eurocurrency Loan
other than on the last day of the Interest Period relating thereto; and


(f)         any amount payable to such Defaulting Lender hereunder on account of
any fees shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder, (ii)
second, pro rata, to the payment of any amounts owing by such Defaulting Lender
to the Issuing Lenders or Swingline Lender hereunder, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Lender or
Swingline Lender, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any existing or future
participating interest in any Swingline Loan or Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Company, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.


In the event that the Administrative Agent, the Company, the Issuing Lenders and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Revolving Percentages of the non-Defaulting Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Percentage.
 
 
42

--------------------------------------------------------------------------------

 


2.22         Borrowing Subsidiaries.  The Company may designate any Restricted
Subsidiary that is a Wholly Owned Subsidiary of the Company as a Borrowing
Subsidiary upon ten Business Days notice, or shorter notice if acceptable to the
Administrative Agent, to the Administrative Agent and the Lenders (such notice
to include the name, primary business address, jurisdiction of organization and
tax identification number of such proposed Borrowing Subsidiary). Upon proper
notice and receipt by the Administrative Agent of such documents and legal
opinions as the Administrative Agent in consultation with all the Lenders may
reasonably request (including a legal opinion that no withholding Tax is
applicable with respect to any payment made by such Restricted Subsidiary and,
with respect to any Restricted Subsidiary that is a Foreign Subsidiary, any
documents contemplated to be delivered by such Restricted Subsidiary (and its
Restricted Subsidiaries and parent entities) pursuant to 6.9(c) were such
Restricted Subsidiary a new Foreign Subsidiary acquired on the date of
designation of such new Borrowing Subsidiary) and subject to the Administrative
Agent’s determining in consultation with all the Lenders that designating such
Restricted Subsidiary as a Borrowing Subsidiary would not cause any Lender to
suffer any economic, legal or regulatory disadvantage (it being understood and
agreed that no Lender shall be deemed to suffer any such disadvantage on account
of any withholding Tax being applicable to any payment made by such Restricted
Subsidiary to the extent that the applicable Loan Parties agree to treat any
such withholding Tax as an Indemnified Tax, in which case no legal opinion that
no withholding Tax is applicable shall be required), such Restricted Subsidiary
shall be a Borrowing Subsidiary and a party to this Agreement and the other Loan
Documents. A Restricted Subsidiary shall cease to be a Borrowing Subsidiary
hereunder at such time the Company gives at least ten Business Days prior notice
(or, shorter notice if acceptable to the Administrative Agent) to the
Administrative Agent and the Lenders of its intention of terminating such
Restricted Subsidiary as a Borrowing Subsidiary, provided that any such
termination shall not be effective and such Restricted Subsidiary shall remain a
Borrowing Subsidiary until such time as Loans to such Borrowing Subsidiary and
accrued interest thereon and all other amounts then due from such Borrowing
Subsidiary have been paid in full.  In this connection, if outstanding Letters
of Credit have been issued for the account of a Borrowing Subsidiary but all its
Loans and accrued interest thereon have been paid in full, the Company shall be
permitted to reallocate such Letters of Credit to another Borrower for the
purpose of terminating such Borrowing Subsidiary as a Borrowing Subsidiary,
provided that such reallocation would not cause the applicable Issuing Lender to
suffer any economic, legal or regulatory disadvantage and such reallocation is
documented in a manner reasonably satisfactory to the Administrative Agent and
the Issuing Lender.
 
2.23         Currency Indemnity.  Each Borrower shall, and shall cause the other
Loan Parties to, make payment relative to any Obligation in the currency in
which such Obligation was effected (the “Agreed Currency”).  If any payment is
received on account of any Obligation in any currency other than the Agreed
Currency (the “Other Currency”) (whether voluntarily or pursuant to an order or
judgment or the enforcement thereof or the realization of any collateral under
the Security Documents or the liquidation of a Loan Party or otherwise), such
payment shall constitute a discharge of the liability of the Loan Parties
hereunder and under the other Loan Documents in respect of such obligation only
to the extent of the amount of the Agreed Currency which the relevant Lender or
Agent, as the case may be, is able to purchase with the amount of the Other
Currency received by it on the Business Day next following such receipt in
accordance with its normal banking procedures in the relevant jurisdiction and
applicable law after deducting any costs of exchange.  To the fullest extent
permitted by applicable law, if the amount of the Other Currency received is
insufficient to satisfy the obligation in the Agreed Currency in full, then the
applicable Borrower shall on demand, and each Borrower hereby agrees to,
indemnify the Lenders and the Agents from and against any loss or cost arising
out of or in connection with such deficiency; provided that if the amount of the
Agreed Currency so purchased is greater than the amount of the Agreed Currency
due in respect of such liability immediately prior to such judgment or order,
voluntary prepayment, realization of collateral, liquidation of a Loan Party or
otherwise, then the Agents or the Lenders, as the case may be, agree to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).  To the fullest extent permitted by
applicable law, the foregoing indemnity and agreement by each party shall
constitute an obligation separate and independent from all other obligations
contained in this Agreement and shall give rise to a separate and independent
cause of action.
 
 
43

--------------------------------------------------------------------------------

 
 
2.24         Conversion of Tranche B Revolving Commitments.  The Company may,
any time prior to the Tranche B Revolving Commitment Termination Date, by
written notice to the Administrative Agent and subject to the consent of the
applicable Tranche B Lender, elect to convert all or a portion of the Tranche B
Revolving Commitment of any Tranche B Revolving Lender into a Tranche A
Revolving Commitment of like amount; provided that for the avoidance of doubt,
no Tranche B Revolving Lender shall have any obligation to so convert its
Tranche B Revolving Commitment.  Any such notice of conversion delivered to the
Administrative Agent shall specify (i) the Tranche B Lender that is willing to
so convert all or a portion of its Tranche B Revolving Commitment and the amount
of the Tranche B Revolving Commitment to be converted and (ii) the date on which
such conversion is requested to become effective (which date shall be not less
than five Business Days after the date of such notice unless otherwise agreed by
the Company, the Administrative Agent and the applicable Tranche B Lender).  Any
such conversion shall become effective in accordance with the terms and
conditions agreed by the Company and the applicable Tranche B Lender, and
procedures reasonably satisfactory to the Administrative Agent for converting
its Tranche B Revolving Extensions of Credit.
 
SECTION 3.  LETTERS OF CREDIT


3.1           L/C Commitment.  (a)  Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (“Letters
of Credit”) for the account of the Company or any Borrowing Subsidiary on any
Business Day during the Tranche A Revolving Commitment Period in such form as
may be approved from time to time by such Issuing Lender; provided that no
Issuing Lender shall have any obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment then in effect, (ii) 105% of the Dollar Equivalent of the L/C
Obligations attributable to Letters of Credit denominated in Alternate
Currencies would exceed the L/C Alternate Currency Sublimit then in effect or
(iii) the sum of (x) 105% of the Dollar Equivalent of Letters of Credit
denominated in Alternate Currencies plus (y) the Dollar Equivalent of the
Revolving Extensions of Credit then outstanding other than Letters of Credit
denominated in Alternate Currencies would exceed the Available Revolving
Commitments.  Each Letter of Credit shall (i) be denominated in Dollars,
Canadian Dollars, Euro or British Pound Sterling, as the case may be, or, if
agreed by the applicable Issuing Lender, any Alternate Currency and (ii) expire
no later than the earlier of (x) the first anniversary of its date of issuance
and (y) the date that is five Business Days prior to the Tranche A Revolving
Termination Date, provided that any Letter of Credit may provide for the renewal
thereof for additional periods of up to one year (but in no event shall any such
renewal extend beyond the date referred to in clause (y) above).
 
(b)           No Issuing Lender shall at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause such Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
 
44

--------------------------------------------------------------------------------

 
 
3.2           Procedure for Issuance of Letter of Credit.  Each Borrower may
from time to time request that an Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, such Issuing
Lender will verify with the Administrative Agent whether the requested Letter of
Credit is permitted under Section 3.1 and following the receipt of such
verification, such Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall
such Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the applicable
Borrower.  Following receipt of such notice and prior to the issuance of a
requested Letter of Credit, the Administrative Agent shall calculate the Dollar
Equivalent of such Letter of Credit if it is to be denominated in a currency
other than Dollars and shall notify the Company and such Issuing Lender of the
amount of the Total Revolving Extensions of Credit after giving effect to (i)
the issuance of such Letter of Credit, (ii) the issuance or expiration of any
other Letter of Credit that is to be issued or will expire prior to the
requested date of issuance of such Letter of Credit and (iii) the borrowing or
repayment of any Revolving Loans or Swingline Loans that (based upon notices
delivered to the Administrative Agent by the Company) are to be borrowed or
repaid prior to the requested date of issuance of such Letter of Credit.  A
Letter of Credit shall be issued only if (and upon issuance of each Letter of
Credit the relevant Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
L/C Obligations shall not exceed the L/C Commitment, (ii) the L/C Obligations
with respect to Letters of Credit denominated in Alternate Currencies shall not
exceed the L/C Alternate Currency Sublimit and (iii) the amount of the Revolving
Extensions of Credit shall not exceed the Total Revolving Commitments.
 
3.3           Fees and Other Charges.  (a)  Each Borrower will pay a fee in
Dollars on the Dollar Equivalent of all outstanding Letters of Credit (including
Letters of Credit denominated in Alternate Currencies) issued for its account at
a per annum rate equal to the Applicable Margin then in effect with respect to
Eurocurrency Loans under the Revolving Loans, shared ratably among the Lenders
and payable quarterly in arrears on each Fee Payment Date after the issuance
date.  In addition, such Borrower shall pay to the applicable Issuing Lender for
its own account a fronting fee in Dollars in an amount agreed by the Company and
such Issuing Lender on the undrawn and unexpired Dollar Equivalent amount of
each Letter of Credit issued by such Issuing Lender, payable quarterly in
arrears on each Fee Payment Date after the issuance date.
 
(b)         Unless otherwise specifically agreed with an Issuing Lender, in
addition to the foregoing fees, each Borrower shall pay or reimburse such
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by such Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit issued for the
account of such Borrower.


3.4           L/C Participations.  (a)  Each Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions set forth below, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in such Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued by it and the amount of each draft paid by such
Issuing Lender thereunder; provided that if as a result of the issuance of such
Letter of Credit (a) the Tranche A Revolving Extensions of Credit would exceed
the total Tranche A Revolving Commitments or (b) the Tranche B Revolving
Extensions of Credit would exceed the total Tranche B Revolving Commitments,
then each Issuing Lender hereby agrees to grant and hereby grants to each L/C
Participant, an undivided interest in such Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit issued by it and the amount
of each draft paid by such Issuing Lender thereunder in an amount equal to such
Issuing Lender’s pro rata share of the Available Revolving Commitment of such
Issuing Lender so long as after giving effect to such issuance, amendment,
renewal or extension (i) the L/C Obligations shall not exceed the L/C
Commitment, (ii) the L/C Obligations with respect to Letters of Credit
denominated in Alternate Currencies shall not exceed the L/C Alternate Currency
Sublimit and (iii) the amount of the Revolving Extensions of Credit shall not
exceed the Total Revolving Commitments; provided further that on the Tranche B
Revolving Commitment Termination Date or on any earlier date on which the
Tranche B Revolving Commitments shall be reduced or terminated (other than
pursuant to Section 8), the participations granted to and acquired by the
Tranche B Lenders shall be reallocated among the L/C Participants that are
Tranche A Lenders (and in the case of any reduction, the Tranche B Lenders) in
accordance with such L/C Participants Tranche A Revolving Percentages (and in
the case of any reduction, the Tranche B Revolving Percentages), determined
after giving effect to such reduction or termination of the Tranche B Revolving
Commitments; provided further that any reallocation that would be required
pursuant to the foregoing proviso shall not be effected unless and until the
conditions set forth in Section 5.2 would have been satisfied and no such
reduction or termination of Tranche B Revolving Commitments shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving
Extensions of Credit and any reallocation of participations in L/C Obligations
made on the effective date thereof, (a) the Tranche A Revolving Extensions of
Credit would exceed the total Tranche A Revolving Commitments or (b) the Tranche
B Revolving Extensions of Credit would exceed the total Tranche B Revolving
Commitments.  Each L/C Participant agrees with each Issuing Lender that, if a
draft is paid under any Letter of Credit  issued by such Issuing Lender for
which such Issuing Lender is not reimbursed in full by the applicable Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
in Dollars (other than with respect to amounts payable pursuant to Letters of
Credit denominated in Euro, Canadian Dollars or British Pound Sterling, which
for the avoidance of doubt, shall be payable in the respective currency in which
such Letter of Credit is dominated) to such Issuing Lender upon demand at such
Issuing Lender’s address for notices specified herein an amount equal to such
L/C Participant’s Revolving Percentage of the Dollar Equivalent (other with
respect to amounts payable pursuant to Letters of Credit denominated in Euro,
Canadian Dollars or British Pound Sterling, which for the avoidance of doubt,
shall be payable in the respective currency in which such Letter of Credit is
dominated) of the amount of such draft, or any part thereof, that is not so
reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against such Issuing Lender, the applicable
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of the applicable Borrower, (iv) any breach
of this Agreement or any other Loan Document by any Borrower, any other Loan
Party or any other L/C Participant or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)         If any amount required to be paid by any L/C Participant to an
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Letter of Credit is paid to
such Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to such Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, such Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Loans.  A certificate of such
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 
46

--------------------------------------------------------------------------------

 
 
(c)         Whenever, at any time after an Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
applicable Borrower or otherwise, including proceeds of collateral applied
thereto by such Issuing Lender), or any payment of interest on account thereof,
such Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.


3.5           Reimbursement Obligation of the Borrowers.  If any draft is paid
under any Letter of Credit, the applicable Borrower shall reimburse the
applicable Issuing Lender for the amount of (a) the draft so paid in the
currency in which such Letter of Credit was issued and (b) any Taxes, fees,
charges or other costs or expenses incurred by such Issuing Lender in connection
with such payment, not later than 2:00 P.M., Local Time, on (i) the Business Day
such Borrower receives notice of such draft, if such notice is received on such
day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does
not apply, the next Business Day following the day that such Borrower receives
notice of such draft.  Each such payment shall be made to such Issuing Lender at
its address for notices referred to herein in the currency in which such draft
is payable (except that, in the case of any Letter of Credit denominated in any
currency other than Dollars, upon notice by such Issuing Lender to the
applicable Borrower, such payment shall be made in Dollars from and after the
date on which the amount of such payment shall have been converted into Dollars
at the Spot Exchange Rate on such date of conversion, which date of conversion
shall be selected by such Issuing Lender and may be any Business Day after the
date on which such payment is due) in immediately available funds.  Interest
shall be payable on any such amounts from the date on which the relevant draft
is paid until payment in full at the rate set forth in (x) until the Business
Day next succeeding the date of the relevant notice, Section 2.12(b) and (y)
thereafter, Section 2.12(c); provided, that if any such amount is denominated in
a currency other than Dollars for any period, such interest shall be payable for
such period at the Alternate Currency Overnight Rate. If, as a result of
fluctuations in the exchange rate between the Dollar and any Alternate Currency,
the amount of the L/C Obligations exceeds 105% of the L/C Commitment, then
Company shall, or cause the applicable Borrower to, deposit, within three
Business Days of demand by the Administrative Agent as cash collateral, an
amount in Dollars equal to such excess.  The obligation to deposit amounts shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit.  If (1) any Borrower was required to
provide an amount of cash collateral hereunder as a result of the L/C
Obligations exceeding the L/C Commitment due to fluctuations in the exchange
rate between the Dollar and the Canadian Dollar, Euro, British Pound Sterling or
any applicable Alternate Currency, as the case may be, (2) the L/C Obligations
no longer exceed the L/C Commitment and (3) and the Borrower is not otherwise
required to post cash collateral in respect of the Letters of Credit hereunder
which has not been posted, then the amount of such excess shall be returned to
such Borrower within five Business Days upon request of the Borrower.


 
47

--------------------------------------------------------------------------------

 
3.6           Obligations Absolute.  Each Borrower’s obligations under this
Section 3 with respect to any Letter of Credit issued for its account shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that such Borrower may have or
have had against the applicable Issuing Lender, any beneficiary of a Letter of
Credit or any other Person.  Each Borrower also agrees with each Issuing Lender
that such Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or (ii) any dispute between or among such
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred, or (iii) any claims whatsoever of such
Borrower against any beneficiary of such Letter of Credit or any such
transferee, or (iv) subject to the following sentences, payment by the Issuing
Lender under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (v)
subject to the following sentences, any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder.  An
Issuing Lender shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found to have resulted from the gross negligence or willful misconduct
of such Issuing Lender.  Each Borrower agrees that any action taken or omitted
by each Issuing Lender under or in connection with any Letter of Credit issued
for the account of such Borrower or the related drafts or documents, if done in
the absence of gross negligence or willful misconduct, shall be binding on such
Borrower and shall not result in any liability of the Issuing Lenders to such
Borrower.
 
3.7           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the applicable Issuing Lender shall promptly
notify the Company of the date and amount thereof.  The responsibility of such
Issuing Lender to a Borrower in connection with any draft presented for payment
under any Letter of Credit issued for the account of such Borrower shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.
 
3.8           Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply. Without limiting the
generality of the foregoing, any statement  in any Letter of Credit or
Application to the effect that a Subsidiary (other than a Borrower) is an
applicant or account party in respect of such Letter of Credit shall not create
any liability with respect to such Letter of Credit on the part of such
Subsidiary, and all obligations in respect of such Letter of Credit shall be
obligations of the applicable Borrower.


 
SECTION 4.  REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each of
the Borrowers hereby jointly and severally represents and warrants to the
Administrative Agent and each Lender that:


 
48

--------------------------------------------------------------------------------

 
 
4.1           Financial Condition.  The audited consolidated and unaudited
consolidating balance sheets of the Company as at December 31, 2010, December
31, 2011 and December 31, 2012, and the related consolidated statements of
operations and of cash flows for the fiscal years ended on such dates, reported
on by and accompanied by an unqualified report (in the case of such consolidated
financial statements) from PricewaterhouseCoopers LLP, present fairly the
consolidated financial condition of the Company as at such date, and the
consolidated and consolidating results of its operations and its consolidated
and consolidating cash flows for the respective fiscal years then ended.  The
unaudited consolidated balance sheet of the Company as at March 31, 2013, and
the related unaudited consolidated statements of operations and cash flows for
the 3-month period ended on such date, present fairly the consolidated financial
condition of the Company as at such date, and the consolidated results of its
operations and its consolidated cash flows for the 3-month period then ended
(subject to normal year-end audit adjustments, if any).  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except, in the case of audited financial statements, as approved by
the aforementioned firm of accountants and disclosed therein), subject to normal
year-end audit adjustments, if any.
 
4.2           No Change.  Since December 31, 2012, there has been no development
or event that has had a Material Adverse Effect.
 
4.3           Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and (where such concept is legally relevant) in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority, and the legal right, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and (where such concept is legally relevant) in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
 
4.4           Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of each Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.19 or otherwise required in order to perfect, record or
maintain the security interests granted under the Security Documents and (iii)
those that, if not obtained or made, could not reasonably be expected to have a
Material Adverse Effect.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, each Loan Document previously executed constitutes and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles(whether enforcement is sought by proceedings in equity or
at law) or, with respect to Loan Documents governed by the laws of any
jurisdiction other than those within the United States, conflicts of law and
similar principles.
 
 
49

--------------------------------------------------------------------------------

 
 
4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Group Member in any
material respect and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
permitted by Section 7.3).
 
4.6           Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against any Group Member or against any of its
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
 
4.7           No Default.  No Default or Event of Default has occurred and is
continuing.
 
4.8           Ownership of Property.  Each Group Member has title in fee simple
to (or, to the extent such concept is not applicable in a foreign jurisdiction,
the legal equivalent in such jurisdiction of “legal title”), or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, and none of such property is
subject to any Lien except as permitted by Section 7.3, except in any such case
to the extent that it could not reasonably be expected to have a Material
Adverse Effect.
 
4.9           Intellectual Property.  To the Company’s knowledge, each Group
Member owns, or is licensed to use, all Intellectual Property necessary for the
conduct of its business as currently conducted.  No claim has been asserted and
is pending by any Person challenging the use of any Intellectual Property or the
validity of any Intellectual Property that could reasonably be expected to have
a Material Adverse Effect, nor does the Company know of any valid basis for any
such claim.  To the Company’s knowledge, the use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any respect
that could reasonably be expected to have a Material Adverse Effect.
 
4.10         Taxes.  Each Group Member has filed or caused to be filed all
Federal Tax returns that are required to be filed and has paid all Taxes shown
to be due and payable on said returns.  Except to the extent that it could not
reasonably be expected to have a Material Adverse Effect, (i) each Group Member
has filed or caused to be filed all state, foreign and other Tax returns that
are required to be filed and has paid all Taxes shown to be due and payable on
said returns, (ii) each Group Member has paid any assessments made against it or
any of its property and all other Taxes, fees or other charges imposed on it
(including in its capacity as withholding agent) or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings or with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member), and (iii) no Tax Lien has been filed, and,
to the knowledge of the Company, no claim is being asserted, with respect to any
such Tax, fee or other charge.
 
4.11         Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  No more than 25% of the assets of the Group Members consist of “margin
stock” as so defined.  If requested by any Lender or the Administrative Agent,
the Company will furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.
 
 
50

--------------------------------------------------------------------------------

 
 
4.12         Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Company, threatened.
 
4.13         ERISA; Foreign Benefit Arrangements and Plans.  (a)  Except as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect: (i) each Group Member and each of their respective
ERISA Affiliates is in compliance with the applicable provisions of ERISA and
the provisions of the Code relating to Plans and the regulations and published
interpretations thereunder and with the terms of such Plan; and (ii) no ERISA
Event has occurred or is reasonably expected to occur.
 
(b)  Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
applicable law or by the terms of any Foreign Benefit Arrangement or Foreign
Plan have been made, or, if applicable, accrued in accordance with normal
accounting practices; (ii) each Foreign Plan that is required to be registered
has been registered and has been maintained in good standing with applicable
regulatory authorities; and (iii) each such Foreign Benefit Arrangement and
Foreign Plan is in compliance (A) with all material provisions of applicable law
and all applicable regulations and published interpretations thereunder with
respect to such Foreign Benefit Arrangement or Foreign Plan and (B) with the
terms of such plan or arrangement.


4.14         Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
4.15         Restricted Subsidiaries.  Schedule 4.15 sets forth as of the
Effective Date the name and jurisdiction of incorporation of each Restricted
Subsidiary and, as to each such Restricted Subsidiary, the percentage of each
class of Capital Stock owned by any Loan Party.
 
4.16         Use of Proceeds.  The proceeds of the Revolving Loans and the
Swingline Loans, and the Letters of Credit, shall be used for general corporate
purposes.
 
4.17         Environmental Matters.  Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
 
(a)         the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to give rise to liability under, any applicable Environmental Law;


(b)         no Group Member has received or is aware of any written notice of
violation or other written notice, alleging a violation, non-compliance,
liability or potential liability under or relating to Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Company have knowledge of any reason for
believing that any such notice will be received;


(c)         Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could reasonably be expected to give rise to liability under, any
applicable Environmental Law, nor have any Materials of Environmental Concern
been generated, treated, stored or disposed of at, on or under any of the
Properties in violation of, or in a manner that could reasonably be expected to
give rise to liability under, any applicable Environmental Law;


 
51

--------------------------------------------------------------------------------

 
 
(d)        no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Company, threatened, under any Environmental
Law to which any Group Member is or could reasonably be expected to be named as
a party with respect to the Properties or the Business, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or the Business;


(e)        there has been no release or threatened release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
applicable Environmental Laws;


(f)         all operations at the Properties are in compliance, and have in the
last five years been in compliance, with all applicable Environmental Laws, and
there is no outstanding violation of any Environmental Law with respect to the
Properties or the Business; and


(g)        no Group Member has assumed any liability of any other Person under
applicable Environmental Laws.


4.18         Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
by or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished and taken together with
any prior statements and information (or, in the case of the Confidential
Information Memorandum, as of the Effective Date), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements (i) contained herein or therein not misleading.  The projections (i)
contained in the materials referenced above and (ii) delivered to the
Administrative Agent pursuant to Section 6.2(g) are based upon good faith
estimates and assumptions believed by management of the Company to be reasonable
at the time made, it being recognized by the Lenders that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.
 
4.19         Security Documents.  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the certificated Pledged
Stock described in Schedule 2 to the Guarantee and Collateral Agreement, as of
the Effective Date, except to the extent not required to be pledged or delivered
on the Effective Date, stock certificates representing such Pledged Stock have
been delivered to the Administrative Agent (together with a properly completed
and signed stock power or endorsement), and in the case of the other Collateral
described in the Guarantee and Collateral Agreement as of the Effective Date,
upon the filing of financing statements and other filings specified on Schedule
4.19 (which financing statements and other filings are  in appropriate form for
filing) in the offices specified on Schedule 4.19, the Guarantee and Collateral
Agreement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than certificated Pledged Stock,
Liens permitted by Section 7.3), to the extent that such security interests may
be perfected by such filings.  In the case of any certificated Pledged Stock
covered by the grant of a security interest pursuant to Section 3 of the
Guarantee and Collateral Agreement but not described on Schedule 2 thereto, when
stock certificates representing such Pledged Stock have been delivered to the
Administrative Agent (together with a properly completed and signed stock power
or endorsement), the Guarantee and Collateral Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Pledged Stock and the proceeds thereof, as security for
the Obligations, prior and superior in right to any other Person.
 
 
52

--------------------------------------------------------------------------------

 
 
4.20         OFAC.  No Borrower nor any of its Subsidiaries nor, in each case to
the knowledge of the Company, any director, officer, agent, employee of any
Borrower or any of its Subsidiaries, nor any other Person of which any Borrower
or any of its Subsidiaries owns 50% or more of its issued and outstanding
Capital Stock, is a Person (any such Person described in this clause being
referred to herein as a “Sanctioned Person”) that is currently listed in any
publicly available sanctions-related list of specifically designated Persons
maintained by any U.S. sanctions program administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”) (it being understood
that a Person is not considered to be a Sanctioned Person simply because it has
been fined for a violation thereof); and no borrowing of Loans or issuance of
Letters of Credit will be made for the purpose of , or any proceeds of a
borrowing of Loans or any Letter of Credit be used, directly or indirectly, for
the purpose of financing the activities of, transactions with or acquiring an
interest in any Sanctioned Person, except to the extent licensed or otherwise
approved by OFAC or otherwise permitted by applicable law.
 


SECTION 5.  CONDITIONS PRECEDENT


5.1           Conditions to Initial Extension of Credit1.  The effectiveness of
this Agreement and the agreement of each Lender to make Loans and of the Issuing
Lender to issue Letters of Credit hereunder are subject to the satisfaction, in
each case prior to or concurrently with the Closing Date, of the following
conditions precedent:
 
(a)         Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, each Borrower, each Person listed on
Schedule 1.1A and the “Required Lenders” under and as defined in the Existing
Credit Agreement; (ii) the Acknowledgement and Confirmation of Guarantee and
Collateral Agreement, executed and delivered by the Company; and (iii) such
confirmations or other documents, executed and delivered by the appropriate Loan
Parties, with respect to, or replacing, the German Security Documents and the
Singapore Security Documents, as the Administrative Agent shall have been
advised by its German and Singaporean counsel as being necessary or advisable
for maintaining the security interests and charges granted thereby.
 
(b)        Financial Statements. The Lenders shall have received (i) the audited
consolidated and unaudited consolidating financial statements of the Company for
the December 29, 2007, December 27, 2008 and December 26, 2009 fiscal years and
(ii) unaudited interim consolidated financial statements of the Company for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available.
 
 
 
 
 
 

--------------------------------------------------------------------------------

1The conditions set forth in Section 5.1 were satisfied or waived in connection
with the initial funding under this Agreement.

 
 
53

--------------------------------------------------------------------------------

 
 
(c)         Approvals.  All governmental and third party approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect.


(d)         Lien Searches.  The Administrative Agent shall have received the
results of a recent lien search in the jurisdiction where the Company is
organized, and such search shall reveal no liens on any of the assets of the
Company except for liens permitted by Section 7.3 or discharged on or prior to
the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.


(e)         Repayment of Existing Credit Agreement.  The Borrowers shall have
prepaid or paid, or shall have made arrangements reasonably satisfactory to the
Administrative Agent to prepay or pay, all “Loans” under the Existing Credit
Agreement, together with all accrued interest thereon and accrued fees under the
Existing Credit Agreement.


(f)          Fees.  The Administrative Agent shall have received all fees
required to be paid by the Company to the Administrative Agent or the Lenders in
connection with this Agreement, and all expenses required by the terms hereof to
be reimbursed or paid by the Company for which invoices have been presented
before the Closing Date (including the reasonable fees and expenses of legal
counsel).


(g)         Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, with appropriate
insertions and attachments relating to the organization, existence and good
standing of such Loan Party (or equivalent certificate to the extent available
in the case of any Foreign Subsidiary), with such adjustments and modifications
with respect to any Foreign Subsidiary as the Administrative Agent may
reasonably request.


(h)         Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:


(i)        the legal opinion of Cravath, Swaine & Moore LLP, counsel to the
Company and its Subsidiaries;


(ii)       the legal opinion of local counsel in Germany, and of such other
special and local counsel as may be reasonably required by the Administrative
Agent.


Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.


(i)          Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received or shall have in its possession (i) the certificates
(if any) representing the shares of Capital Stock pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Guarantee and Collateral Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.
 
 
 
54

--------------------------------------------------------------------------------

 

 
(j)          Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to maintain in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 7.3), shall be
in proper form for filing, registration or recordation.


For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


5.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make a Loan and of the Issuing Lender to issue a Letter of Credit
hereunder on any date (including any Loans made and Letters of Credit issued
hereunder on the Effective Date) are subject to the satisfaction of the
following conditions precedent:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of such date as if made on and as of such
date, except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date.


(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date, both before and after giving effect to the
extensions of credit requested to be made on such date.


Each borrowing by and issuance of a Letter of Credit on behalf of each Borrower
hereunder shall constitute a representation and warranty by the Company and such
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.


SECTION 6.  AFFIRMATIVE COVENANTS


The Company hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, it shall and shall
cause each of its Restricted Subsidiaries to:


6.1           Financial Statements.  In the case of the Company, furnish to the
Administrative Agent:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Company, a copy of the audited consolidated
balance sheet of the Company and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, and setting forth in each case in comparative form the
figures for the previous year, reported (in the case of audited financial
statements) on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by PricewaterhouseCoopers
LLP or other independent certified public accountants of nationally recognized
standing, together with an unaudited summary of the consolidating balance sheet
and statements of income and of cash flow as of the end of such fiscal year for
the Company and the Restricted Subsidiaries setting forth in reasonable detail
the figures required to allow the Administrative Agent and the Lenders to
determine compliance by the Company with the covenants set forth in Section 7.1
as of such end of fiscal year; and
 
 
 
55

--------------------------------------------------------------------------------

 

 
(b)          as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Company, the unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments), together with an unaudited summary of the
consolidating balance sheet and statements of income as at the end of such
quarter for the Company and the Restricted Subsidiaries setting forth in
reasonable detail the figures required to allow the Administrative Agent and the
Lenders to determine compliance by the Company with the covenants set forth in
Section 7.1 as of the end of such quarter, including a schedule detailing the
amounts, if any, relating to clauses (e), (g), (ii) or (iv) of the definition of
Consolidated EBITDA and specifying the Restricted Subsidiary to which any such
amounts relate.


All such financial statements shall be complete and correct in all material
respects and shall be prepared in accordance with GAAP applied (except as
disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.


6.2           Certificates; Other Information.  Furnish to the Administrative
Agent:
 
(a)          concurrently with the delivery of the audited financial statements
referred to in Section 6.1(a), and to the extent such independent certified
public accountants provide such certificates to the Company, a certificate of
the independent certified public accountants reporting on such financial
statements stating that in making the examination necessary therefor no
knowledge was obtained of any Default or Event of Default pursuant to Section
7.1, except as specified in such certificate;


(b)          concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Company and the Restricted Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Company, as the case may be, (iii) to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party and (2) a description of any
Person that has become a Group Member, in each case since the date of the most
recent report delivered pursuant to this clause (iii) (or, in the case of the
first such report so delivered, since the Closing Date) and (iv) a certificate
of a Responsible Officer of the Company disclosing all Guarantee Obligations by
a Group Member of Indebtedness of any Person (other than a Group Member) and
including, with respect to each such Guarantee Obligations, the identity of the
parties to the Indebtedness and other obligations covered by such Guarantee
Obligations, the notice information for each such party and any change in the
identity of any party, whether such Guarantee Obligations constitute Specified
Guarantee Obligations, the aggregate amount of the Indebtedness and other
obligations covered by such Guarantee Obligations, the amount of such
Indebtedness and other obligations that is outstanding or accrued, the accrued
interest on the outstanding or accrued amount and the date of payments and any
other information that the Administrative Agent may reasonably request;


 
56

--------------------------------------------------------------------------------

 
 
(c)          upon reasonable request of the Administrative Agent, copies of (i)
any documents described in Section 101(k) of ERISA that any Group Member or any
ERISA Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan;


(d)          promptly, such additional financial and other information as the
Administrative Agent (including at the request of any Lender) may from time to
time reasonably request;


(e)          promptly, after any Person (other than a Group Member) enters into
Indebtedness covered by Guarantee Obligations of a Group Member, a copy of the
documents evidencing the Guarantee Obligations and notice of any default under
such documents;


(f)          [Reserved]; and


(g)          (i)  as soon as available and in any event no later than 90 days
after the commencement of each fiscal year of the Company, detailed projections
in a form customarily prepared by management of the Company for such fiscal
year, which projections shall include (x) a projected year end consolidated
balance sheet, income statement and statement of cash flows and (y) a statement
of all the material assumptions on which such projections are based; and

           (ii)  as soon as available and in any event no later than 45 days
after the end of the second quarterly period of each fiscal year, detailed
projections in a form customarily prepared by management of the Company
including (I) updated projections for such fiscal year and (II) projections for
the next succeeding fiscal year, which projections shall include, in the case of
each of (I) and (II) above, (x) a projected year end consolidated balance sheet,
income statement and statement of cash flows and (y) a statement of all the
material assumptions on which such projections are based.


Information required to be delivered pursuant to Section 6.1 and this Section
6.2 shall be deemed to have been effectively delivered on the date on which the
Company provides notice to the Administrative Agent (which notice the
Administrative Agent shall promptly provide to the Lenders)  that such
information has been posted on the Securities and Exchange Commission website on
the Internet, on the Company’s IntraLinks site at intralinks.com or at another
relevant website identified in such notice and accessible by the Lenders without
charge.  Any such notice by the Company or the Administrative Agent may be made
by e-mail.


6.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all
obligations (including Taxes but excluding Indebtedness) of whatever nature,
except where the amount or validity thereof is being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member and except
to the extent that any failure to pay, discharge or otherwise satisfy any such
obligation could not reasonably be expected to have a Material Adverse Effect.
 
 
57

--------------------------------------------------------------------------------

 
 
6.4           Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.5           Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain with financially sound and reputable
insurance companies insurance in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business.
 
6.6           Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b)  permit
representatives of the Administrative Agent or any Lender to (i) visit and
inspect any of its properties and examine and make abstracts from any of its
books and records and (ii) to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Company and with its independent certified public accountants, in each of
clause (i) and (ii), during regular business hours upon reasonable advance
notice and at any reasonable time but not more than once per year (or, during
the occurrence and continuation of an Event of Default, as often as may
reasonably be requested); provided that the Company shall have the right to be
present at any such visit, inspection or discussion.
 
6.7           Notices.  Promptly give notice to the Administrative Agent and
each Lender upon a Responsible Officer obtaining knowledge of:
 
(a)           the occurrence of any Default or Event of Default;


(b)           any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case could reasonably be expected to have a Material
Adverse Effect;


(c)           any litigation or proceeding affecting any Group Member that could
reasonably be expected to have a Material Adverse Effect or which relates to any
Loan Document;


(d)           an ERISA Event; and


(e)           any development or event that is reasonably expected to have a
Material Adverse Effect.


Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.


6.8           Environmental Laws.  (a)  Comply in all material respects with,
and ensure compliance in all material respects by all of its tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply in all material respects with and maintain, and ensure that all of its
tenants and subtenants obtain and comply in all material respects with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.
 
 
58

--------------------------------------------------------------------------------

 
 
(b)         Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except, in each case, to the extent the Company is diligently disputing
its responsibility or liability for any such matter in a reasonably appropriate
forum or manner and such disputation could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.


6.9           Additional Collateral, etc.  (a)  With respect to any property in
the form of Capital Stock of a Restricted Subsidiary or intercompany notes or
intercompany receivables (but, in the case of any intercompany note or
receivable owing by an Unrestricted Subsidiary, only if it arises out of the
sale of solar modules) acquired after the Closing Date by any Loan Party (other
than any such property described in paragraph (b) or (c) below and such property
acquired by any Excluded Foreign Subsidiary) as to which the Administrative
Agent, for the benefit of the Lenders, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement, the Foreign Collateral Agreements or such
other documents as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such property (provided that, only with respect to the Obligations
of the Company or any Domestic Subsidiary Guarantor, the amount of Capital Stock
of any Restricted Subsidiary that is a first-tier Foreign Subsidiary owned by
the Company or any Domestic Subsidiary Guarantor pledged pursuant to this
Section 6.9(a) shall be limited to 66% of the total outstanding voting Capital
Stock and 100% of the total outstanding non-voting Capital Stock of such Foreign
Subsidiary)  and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such property, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.
 
(b)         With respect to any new Domestic Subsidiary that is a Restricted
Subsidiary created or acquired after the Closing Date (which, for the purposes
of this paragraph (b), shall include any such existing Unrestricted Subsidiary
that is subsequently designated as a Restricted Subsidiary), promptly (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority security interest in the Capital Stock of such new
Restricted Subsidiary that is owned by the Company or any Domestic Subsidiary
Guarantor, (ii) deliver to the Administrative Agent the certificates (if any)
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, (iii) cause such new Restricted Subsidiary, if it is a Wholly Owned
Subsidiary of the Company, (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement (but, in the case of any intercompany note or receivable owing by an
Unrestricted Subsidiary, only if it arises out of the sale of solar modules)
owned by such Restricted Subsidiary, including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Restricted Subsidiary, substantially in the form of the
closing certificate delivered on the Closing Date, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.


 
59

--------------------------------------------------------------------------------

 
 
(c)         With respect to any new Foreign Subsidiary that is a Restricted
Subsidiary created or acquired after the Closing Date (which, for the purposes
of this paragraph (c), shall include any such existing Unrestricted Subsidiary
that is subsequently designated as a Restricted Subsidiary), to the extent
permitted and practicable and as reasonably requested by the Administrative
Agent, and unless material adverse Tax or other legal effects would result
therefrom (as assessed by the Company and the Administrative Agent) promptly (i)
execute and deliver to the Administrative Agent such amendments to the
applicable Security Documents or execute such new Security Documents as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Foreign Subsidiary that is
owned by a Loan Party (provided that, only with respect to the Obligations of
the Company or any Domestic Subsidiary Guarantor, the amount pledged pursuant to
this Section 6.9(c) shall be limited to 66% of the total outstanding voting
Capital Stock and 100% of the total outstanding non-voting Capital Stock of any
first-tier Foreign Subsidiary owned by the Company or any Domestic Subsidiary
Guarantor), (ii) deliver to the Administrative Agent the certificates (if any)
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Group
Member, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, (iii) cause such new Restricted Subsidiary, if it is a Wholly
Owned Subsidiary of the Company (A) to execute and deliver any new Security
Documents or become a party to the applicable Security Documents (provided that
such new Restricted Subsidiary shall only guarantee (and grant security to
secure) Obligations of the Borrowing Subsidiaries that are Foreign
Subsidiaries), (B) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in its property in the form of Capital Stock of a Restricted
Subsidiary or intercompany notes or intercompany receivables of such new
Restricted Subsidiary (but, in the case of any intercompany note or receivable
owing by an Unrestricted Subsidiary, only if it arises out of the sale of solar
modules), including the applicable filings in such jurisdictions as may be
required by the applicable Security Document or by law or as may be requested by
the Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Restricted Subsidiary, substantially in the form of the
closing certificate delivered on the Closing Date, with appropriate insertions
and attachments; provided that this clause (iii) shall not apply if and for so
long as there are no Borrowing Subsidiaries that are Foreign Subsidiaries, and
(iv) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.


6.10         Designation of Subsidiaries.  The Company may at any time designate
any Restricted Subsidiary other than a Manufacturing Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, provided that (i) immediately after giving effect to such
designation, the Company and the Restricted Subsidiaries shall be in compliance,
on a pro forma basis with the covenants set forth in Section 7.1(a), 7.1(b) and
7.1(c), and (ii) the Company may only designate any existing Restricted
Subsidiary other than a Manufacturing Subsidiary as an Unrestricted Subsidiary
if immediately before and after such designation, no Default shall have occurred
and be continuing. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time. Each
designation or redesignation must be evidenced by a notice from a Responsible
Officer to the Administrative Agent together with a certificate of a Responsible
Officer of the Company certifying that such designation complies with the
foregoing conditions and setting forth in reasonable detail the calculations
demonstrating compliance with the covenants set forth in Section 7.1(a) ,
7.1(b)  and 7.1(c) .
 
 
60

--------------------------------------------------------------------------------

 
 
SECTION 7.  NEGATIVE COVENANTS


The Company hereby agrees that, so long as the Revolving Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, it shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:


7.1           Financial Condition Covenants.
 
(a)          Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as at any time to exceed 2.00 to 1.00.


(b)          Consolidated EBITDA.  Permit Consolidated EBITDA for any period of
four consecutive fiscal quarters of the Company ending with any fiscal quarter
ending after the Effective Date to be less than $400,000,000.


(c)          Minimum Liquidity.  Permit the Liquidity Availability at any time
to be less than $400,000,000.


7.2           Indebtedness and Guarantee Obligations.  (A) In the case of any
Restricted Subsidiary, create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
 
(a)          Indebtedness of any Restricted Subsidiary pursuant to any Loan
Document;


(b)         Indebtedness of any Restricted Subsidiary to the Company or any
other Restricted Subsidiary;


(c)          Indebtedness of any Domestic Subsidiary Guarantor not secured by
any Lien on its property;


(d)         existing Indebtedness of any Restricted Subsidiary listed on
Schedule 7.2(A)(d) and any refinancings, refundings, renewals or extensions
thereof (without increasing, or shortening the maturity of, the principal amount
thereof);


(e)          Indebtedness of any Restricted Subsidiary incurred to finance the
construction or acquisition of fixed or capital assets or any data or software
in an aggregate principal amount for all Restricted Subsidiaries not to exceed
$25,000,000 at any one time outstanding;


(f)          [reserved];


(g)         Guarantee Obligations permitted under Section 7.2(B);


(h)         [reserved]; and


(i)           Indebtedness of any Restricted Subsidiary pursuant to letters of
credit, bank guarantees or similar instruments issued in the ordinary course of
business; provided that the aggregate stated or face amount of all letters of
credit, bank guarantees and similar instruments issued pursuant to this clause
(i) and Section 7.2(B)(d) below shall not exceed $50 million for all Restricted
Subsidiaries outstanding at any time.


 
61

--------------------------------------------------------------------------------

 
 
For purposes of determining compliance with this Section 7.2(A), the amount of
any Indebtedness denominated in any currency other than Dollars shall be
calculated based on customary currency exchange rates in effect on the date that
such Indebtedness was incurred.


(B)         In the case of any Restricted Subsidiary (other than a Domestic
Subsidiary Guarantor), create, issue, incur, assume, become liable in respect of
or suffer to exist any Guarantee Obligation, except:


(a)       Guarantee Obligations by any Restricted Subsidiary in respect of the
obligations of the Company or any other Restricted Subsidiary;


(b)       Guarantee Obligations by any Restricted Subsidiary in respect of
obligations of any Unrestricted Subsidiary or another Person that is not a Group
Member that are recommended as a result of tax savings, Requirement of Law or
other reasons in the operation of the business of the Company and its Restricted
Subsidiaries and that in each case are reasonably satisfactory to the
Administrative Agent;


(c)      Guarantee Obligations of any Restricted Subsidiary outstanding on the
Effective Date and listed on Schedule 7.2(B)(c) and any renewal or extension
thereof (including in connection with any refinancing or refunding of the
obligations guaranteed); and


(d)      Guarantee Obligations by any Restricted Subsidiary pursuant to letters
of credit, bank guarantees or similar instruments issued in the ordinary course
of business; provided that the aggregate stated or face amount of all letters of
credit, bank guarantees and similar instruments issued pursuant to this clause
(d) and Section 7.2(A)(i) above shall not exceed $50 million for all Restricted
Subsidiaries outstanding at any time.


7.3           Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a)         Liens for Taxes and other governmental charges not overdue by more
than 30 days or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the applicable Group Member in conformity with GAAP;


(b)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;


(c)          pledges, deposits or similar Liens in connection with workers’
compensation, unemployment insurance and other social security legislation or
regulation;


(d)         deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, utilities, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;


(e)         easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of any
Group Member;
 
 
 
62

--------------------------------------------------------------------------------

 

 
(f)          Liens in existence on the Effective Date listed on Schedule 7.3(f),
provided that no such Lien is spread to cover any additional property after the
Effective Date and that the amount of Indebtedness secured thereby is not
increased;


(g)         Liens created pursuant to the Security Documents;


(h)         Liens created pursuant to the Malaysian Facility Agreement and the
State of Ohio Facility Agreements;


(i)           any interest or title of a lessor under any lease entered into by
any Group Member in the ordinary course of its business and covering only the
assets so leased;


(j)           Liens securing Indebtedness of any Restricted Subsidiary to
finance the acquisition or construction of fixed or capital assets or any data
or software, provided that (i) such Liens shall be created prior to or within
180 days after the acquisition or completion of construction of such fixed or
capital assets or data or software, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, (iii) the
principal amount of Indebtedness secured thereby does not exceed $25,000,000 at
any one time outstanding and (iv) such secured Indebtedness shall not be
incurred to finance the construction or acquisition of new manufacturing
facilities and assets relating thereto;


(k)          Liens securing Indebtedness of the Company to finance the
acquisition or construction of fixed or capital assets or any data or software,
provided that (i) such Liens shall be created prior to or within 180 days after
the acquisition or completion of construction of such fixed or capital assets or
data or software, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness, (iii) the principal amount of
Indebtedness secured thereby, together with any obligations of the Company and
the Restricted Subsidiaries permitted by Section 7.3(v), does not exceed
$75,000,000 at any one time outstanding and (iv) such secured Indebtedness shall
not be incurred to finance the construction or acquisition of new manufacturing
facilities and assets relating thereto;


(l)          any Lien on any property acquired after the Closing Date and
existing prior to the acquisition thereof by any Group Member or existing on any
property of any Person that becomes a Restricted Subsidiary after the Closing
Date that exists prior to the time such Person becomes a Restricted Subsidiary;
provided that in each case such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be;


(m)         customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code of banks or other
financial institutions where any Group Member maintains deposits (other than
deposits intended as cash collateral) in the ordinary course of business;


(n)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;


(o)          Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;


 
63

--------------------------------------------------------------------------------

 
 
(p)         Intellectual Property licenses and sublicenses entered into in the
ordinary course of business, and licenses, sublicenses, leases and subleases
entered into in the ordinary course of business and any landlords’ liens arising
under any such leases;


(q)         obligations with respect to repurchase agreements of the type
described in the definition of Cash Equivalents;


(r)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods by any Group Member entered into
by such Group Member in the ordinary course of its business;


(s)          Liens on property of a Group Member securing obligations owed to
another Group Member;


(t)           judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (h) of Section 8;


(u)          [Reserved]; and


(v)         other Liens not otherwise permitted by this Section 7.3 securing
obligations in an aggregate amount for all Group Members, together with any
Indebtedness of the Company secured by Liens permitted by Section 7.3(k), not
exceeding $75,000,000 at any time outstanding.


For purposes of determining compliance with this Section 7.3, the amount of
obligations secured by Liens denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect on the
date that obligations secured by such Liens were incurred.


7.4           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)          any Restricted Subsidiary may be merged, consolidated or
amalgamated with or into the Company (provided that the Company shall be the
continuing or surviving corporation) or with or into any other Restricted
Subsidiary (provided that if either Restricted Subsidiary is a Subsidiary
Guarantor or Wholly Owned Subsidiary, the survivor shall be a Subsidiary
Guarantor or a Wholly Owned Subsidiary, as applicable);


(b)         any Person may be merged, consolidated or amalgamated with or into
any Group Member in order to effect an acquisition;


(c)          any Restricted Subsidiary may Dispose of any or all of its assets
(i) to the Company or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5;


(d)         any Restricted Subsidiary may be liquidated, wound up or dissolved
if such liquidation, winding up or dissolution is not materially disadvantageous
to the Lenders, provided that if such Restricted Subsidiary is a Subsidiary
Guarantor any liquidation, winding up or dissolution thereof shall be into a
Borrower or a Subsidiary Guarantor; and


(e)          any Restricted Subsidiary may be merged, consolidated or
amalgamated with or into another Person to effect a Disposition permitted by
Section 7.5.


 
64

--------------------------------------------------------------------------------

 
 
7.5           Disposition of Property.  Dispose of any of its property (other
than cash), whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except:
 
(a)          the Disposition of obsolete or worn out property, used equipment or
other property no longer useful in the business of the Group Members, in each
case in the ordinary course of business;


(b)         the sale of inventory in the ordinary course of business;


(c)          Dispositions permitted by clause (i) of Section 7.4(c);


(d)         the sale or issuance of any Restricted Subsidiary’s Capital Stock to
the Company or any Wholly Owned Subsidiary Guarantor;


(e)          Dispositions of Cash Equivalents;


(f)          Dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business;


(g)         Dispositions by any Group Member to any other Group Member;


(h)         Dispositions permitted by Section 7.9;


(i)           Dispositions constituting investments in another Person;


(j)           Dispositions of a portion of any property acquired after the
Closing Date pursuant to an Acquisition, provided such Dispositions are effected
within 360 days after such Acquisition;


(k)          issuance by a newly-formed Restricted Subsidiary of its Capital
Stock to any Group Member in connection with its formation;


(l)           issuance by any Restricted Subsidiary of additional Capital Stock
to any Group Member that already owns Capital Stock of such Restricted
Subsidiary or to any other Group Member that is the Company or is a wholly owned
Restricted Subsidiary, provided that if the Capital Stock of such Restricted
Subsidiary is already owned directly by a Loan Party, then such Capital Stock
shall be issued to such Loan Party;


(m)         issuance by any non-wholly owned Restricted Subsidiary of additional
Capital Stock to Persons that are not Group Members, if such issuance does not
result in the dilution of the interests in the Capital Stock of such non-wholly
owned Restricted Subsidiary held by the Group Members or, to the extent
resulting in a dilution, is treated as a Disposition and is permitted under
Section 7.5(n);


(n)         the Disposition during any fiscal year of the Company of other
property having an aggregate fair market value not to exceed 5% of Consolidated
Tangible Assets of the Company as of the end of the immediately preceding fiscal
year;


(o)         any Disposition to an Unrestricted Subsidiary so long as such
Disposition is not of assets used in, and does not impair, the manufacturing or
sales operations of any Group Member; and


 
65

--------------------------------------------------------------------------------

 
 
(p)         any issuance or sale of Capital Stock in an Unrestricted Subsidiary.
 
7.6           Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a)         any Restricted Subsidiary may make Restricted Payments to any Group
Member that holds any of its Capital Stock, as well as ratable Restricted
Payments to the other holders of its Capital Stock;


(b)         so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof and after giving effect thereto, the Company may
purchase the Company’s Capital Stock from present or former directors, officers
or employees of the Company or any Subsidiary (or their estates or heirs) (i)
upon the death, disability or termination of employment of such officer or
employee or (ii) pursuant to Contractual Obligations or compensation plans; and


(c)         any Group Member may purchase any Capital Stock of any Subsidiary.


7.7           Acquisitions.  Make any Acquisition, except for (a) Permitted
Acquisitions, (b) Acquisitions of Capital Stock of any Subsidiary and (c)
Acquisitions of assets of the Company or any Subsidiary not prohibited by
Section 7.4.
 
7.8           Transactions with Affiliates.  Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Company or any Subsidiary) unless such transaction is
(a) otherwise permitted under this Agreement, and (b) upon terms no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
 
7.9           Sales and Leasebacks.  Enter into any arrangement with any Person
(other than another Group Member) providing for the leasing by any Group Member
other than a Systems Subsidiary of real or personal property that has been or is
to be sold or transferred by such Group Member to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member (a “Sale
and Leaseback”), other than Sale and Leasebacks of real or personal property by
a Group Member effected within 180 days after the date of the acquisition of
such property if sold or transferred for a price equal or higher than the
acquisition price paid by such Group Member.
 
7.10         Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Restricted Subsidiary has actual exposure and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Restricted Subsidiary.
 
7.11         Changes in Fiscal Periods.  Change the fiscal year of the Company
or change the Company’s method of determining fiscal quarters, provided that the
Company is permitted to change its fiscal year to end on December 31 and its
fiscal quarters to calendar quarters.
 
 
66

--------------------------------------------------------------------------------

 
 
7.12         Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than this Agreement and
the other Loan Documents, other than (i) the agreements existing on the
Effective Date and listed on Schedule 7.12, (ii) any restrictions with respect
to a Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of any Subsidiary, (iii) any customary provisions in leases, licenses
and other agreements restricting assignment thereof, (iv) restrictions that are
binding on a Restricted Subsidiary at the time it becomes a Restricted
Subsidiary and that were not entered into in contemplation of its becoming a
Restricted Subsidiary, (v) agreements entered into after the Closing Date with
limitations or prohibitions on the ability to create or incur Liens that are not
more restrictive to such Loan Party than those contained in the Malaysian
Facility Agreements that do not restrict the ability of the Loan Party to secure
its obligations under the Loan Documents, (vi) restrictions imposed by any
agreement relating to secured obligations that apply only to the property
securing such obligations and (vii) restrictions imposed by a contract entered
into in the ordinary course of business providing for the sale or transfer of
assets to a customer, to the extent that such restrictions require that such
assets be (or that the Company or a Restricted Subsidiary represent that such
assets are) free and clear of Liens at the time of manufacture, shipment,
delivery or installation of such assets.
 
7.13         Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary to (a) make Restricted Payments in respect
of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, the Company or any other Restricted Subsidiary, (b) make
loans or advances to the Company or any other Restricted Subsidiary or (c)
transfer any of its assets to the Company or any other Restricted Subsidiary,
except for such encumbrances or restrictions existing under or by reason of (i)
any restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Restricted Subsidiary imposed pursuant to an agreement that has
been entered into in connection with the Disposition of all or substantially all
of the Capital Stock or assets of such Restricted Subsidiary, (iii) any
customary provisions in leases, licenses and other agreements restricting
assignment thereof, (iv) restrictions that are binding on a Restricted
Subsidiary at the time it becomes a Restricted Subsidiary and that were not
entered into in contemplation of its becoming a Restricted Subsidiary, (v)
restrictions imposed by any agreement relating to secured obligations that apply
only to the property securing such obligations and (vi) restrictions in effect
on the Effective Date and identified in Schedule 7.13 and any restrictions
contained in any instrument or agreement which refinances or replaces any
instrument or agreement listed in Schedule 7.13, provided that such restriction
is not materially more onerous on the Company and its Restricted Subsidiaries
than those in effect on the Effective Date.
 
7.14         Lines of Business.  Enter into, to any material extent, any
business, either directly or through any Restricted Subsidiary, except for those
businesses in which the Company and its Subsidiaries are engaged on the
Effective Date or that are reasonably related thereto or otherwise related to
the energy business.
 
SECTION 8.  EVENTS OF DEFAULT


If any of the following events shall occur and be continuing:


(a)         any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or any
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or


 
67

--------------------------------------------------------------------------------

 
 
(b)          any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or


(c)          any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) of Section 6.4(a) (with respect to the
Company only), Section 6.7(a) or Section 7 of this Agreement; or


(d)          any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Company from the Administrative Agent or the Required Lenders; or


(e)          (A) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness; or (iii)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, in each of clauses (ii) and (iii) beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required (or, in the case of any such Indebtedness constituting a
Guarantee Obligation, the taking of enforcement action against the underlying
obligor), such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; or (B) any Person (other than a Group Member) shall (i) default in
making any payment of any principal of any Indebtedness covered by a Guarantee
Obligation of a Group Member on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, in each of clauses (ii) and (iii) beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become payable; provided, that a default,
event or condition described in clause (A)(i), (A)(ii), (A)(iii), (B)(i),
(B)(ii) or (B)(iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (A)(i), (A)(ii), (A)(iii), (B)(i),
(B)(ii) or (B)(iii) of this paragraph (e) shall have occurred and be continuing
with respect to Indebtedness the outstanding principal amount of which exceeds
in the aggregate $20,000,000, provided, further, that this paragraph (e) shall
not apply to (i) Indebtedness that becomes due, or under which a default occurs,
as a result of the voluntary sale or transfer of property or assets if such sale
or transfer is permitted hereunder and such Indebtedness is paid by or on behalf
of the relevant obligor or (ii) Indebtedness that becomes due as a result of a
refinancing thereof permitted under Section 7.2(A); or


 
68

--------------------------------------------------------------------------------

 
 
(f)           (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or


(g)          (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Pension Plan,
(iii) the PBGC shall institute proceedings to terminate any Pension Plan(s),
(iv) any Group Member or any of their respective ERISA Affiliates shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred or
will be assessed Withdrawal Liability to such Multiemployer Plan and such entity
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner; or
(v) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (v) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to result in a Material Adverse Effect; or


(h)          one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid and to the extent not
fully covered by insurance as to which the relevant insurance company has been
notified and has not denied coverage) of $20,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or


(i)           any of the Security Documents shall cease, for any reason, to be
in full force and effect, or any Loan Party shall so assert, or any Lien with
respect to any Collateral consisting of Collateral (other than Pledged Stock)
having an aggregate value in excess of $10,000,000 created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby, in each case, except as permitted by
the terms of the Loan Documents; or


(j)  the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert, in each case,
except as permitted by the terms of the Loan Documents; or


(k)          (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), excluding the Walton Interests, shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than 35% of the outstanding common stock of the
Company or (ii) the Company shall cease to be the beneficial owner, directly or
indirectly, of 100% of the Capital Stock of each other Loan Party, other than
pursuant to a Disposition permitted by Section 7.5;


 
69

--------------------------------------------------------------------------------

 
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Company or any
other Borrower with outstanding Loans, automatically the Revolving Commitments
shall immediately terminate and the Loans (with accrued interest thereon) and
all other amounts owing under this Agreement and the other Loan Documents
(including all amounts of L/C Obligations, whether or not the beneficiaries of
the then outstanding Letters of Credit shall have presented the documents
required thereunder) shall immediately become due and payable, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken:  (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable.  With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the applicable Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
other Loan Documents.  After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrowers (or such other Person as
may be lawfully entitled thereto).  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by each Borrower.


SECTION 9.  THE AGENTS


9.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.
 
 
70

--------------------------------------------------------------------------------

 
 
9.3           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
9.4           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy or email message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrowers), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 
9.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
 
9.6           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
 
 
71

--------------------------------------------------------------------------------

 
 
9.7           Indemnification.  The Lenders agree to indemnify each Agent and
its officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Revolving Percentage in effect on the date
on which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Revolving Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Revolving Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent Indemnitee under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
 
9.8           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
 
9.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon 15 days’ notice to the Lenders and the
Company.  If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to any Borrower shall have occurred and be continuing) be
subject to approval by the Company (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 15
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.
 
 
72

--------------------------------------------------------------------------------

 
 
9.10         Documentation Agent and Syndication Agent.  Neither the
Documentation Agents nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.
 
SECTION 10.  MISCELLANEOUS


10.1         Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1 or as
provided in Section 2.3.  The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (i) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Revolving Commitment, in each case without the
written consent of each Lender directly affected thereby, provided that in the
event of increases to the Total Revolving Commitment pursuant to Section 2.3,
only the consent of the Lenders committing to such increase shall be required;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrowers of any of their rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release the Company or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement or the Foreign Collateral Agreements, in each case without the written
consent of all Lenders; (iv) change Section 2.15(b) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
all Lenders (except such changes in connection with an amendment, waiver or
modification (A) that provides for a rate of interest for consenting Lenders
that is different than the rate of interest for non-consenting Lenders, or
provides for accrued interest to be paid pro rata to Lenders in accordance with
the amount of interest owed to such Lenders, (B) to permit the Company or any of
its Affiliates to purchase, redeem, exchange or prepay the Loans or (C) relating
to the application of the provisions of this Agreement with respect to a
Defaulting Lender); (v) amend, modify or waive any provision of Section 9 or any
other provision of any Loan Document that affects the Administrative Agent
without the written consent of the Administrative Agent; (vi) amend, modify or
waive any provision of Section 2.4 or 2.5 without the written consent of the
Swingline Lender; or (vii) amend, modify or waive any provision of Section 3
without the written consent of each Issuing Lender affected thereby.  Any such
waiver and any such amendment, supplement or modification shall be binding upon
the Loan Parties, the Lenders, the Administrative Agent and all future holders
of the Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
 
 
73

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement or to increase the aggregate Revolving Commitments by adding one
or more lenders or increasing the Revolving Commitments of one or more Lenders
that have agreed to such increase, and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Extensions of Credit and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.


10.2         Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received (or, if delivered or received after the regular business hours of the
recipient, on the following Business Day), addressed as follows in the case of
the Company and the other Borrowers and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:
 
Borrowers:
First Solar, Inc.
350 West Washington Street,
Suite 600
Tempe, Arizona 85281
 
Attention: Monica Pantea
 
Telecopy: (602) 384-9632
 
Telephone: (602) 384-9532
     
First Solar, Inc.
350 West Washington Street,
Suite 600
Tempe, Arizona 85281
 
Attention: Peter Bartolino, Esq.
 
Telecopy: (602) 414-9423
 
Telephone: (602) 414-9323

 
 
 
74

--------------------------------------------------------------------------------

 
 
Administrative Agent in respect of ABR Loans:
 
 
 
 
 
JPMorgan Chase Bank, N.A.
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Ladesiree Williams
Telecopy: (888) 303-9732
Telephone: (312) 732-2007
   
JPMorgan Chase Bank, N.A. as Issuing Lender:
JPMorgan Chase Bank, N.A.
10 South Dearborn, 7th Floor
Chicago, IL 60603
Attention: Carolyn Edwards
Telecopy: (312) 732-2729
Telephone: (312) 732-2591
   
 
JPMorgan Chase Bank, N.A.
201 North Central Avenue, Floor 21
Phoenix, AZ 85004
Attention: Steven Krakoski
Telecopy: (602) 221-3359
Telephone: (602) 221-1360
 
          Administrative Agent in respect of Eurocurrency Loans:
J.P. Morgan Europe Limited
25 Bank Street, Canary Wharf
London
E14 5JP
Attention: Ridwana Moosafeer
Telephone: +44 20 7742 7980





provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.


Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
 
75

--------------------------------------------------------------------------------

 
 
10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5         Payment of Expenses and Taxes.  The Company agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of one domestic
counsel and one counsel in each foreign jurisdiction of the Borrowers to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Company prior to the
Effective Date (in the case of amounts to be paid on the Effective Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel to each Lender and of counsel to the
Administrative Agent, (c) to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and similar Taxes, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to indemnify, and hold each Issuing Lender, each Lender and the Administrative
Agent and their respective affiliates, officers, directors, employees, agents
and advisors (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, and
suits of any kind or nature whatsoever arising out of the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings relating to the
foregoing (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided, that the Company shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities resulted from the gross negligence or willful misconduct
of such Indemnitee or any of its affiliates or their respective officers,
directors or employees, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.  The Company agrees that no Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby; provided, that the Company shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities resulted from the gross negligence or willful misconduct
of such Indemnitee or any of its affiliates or their respective officers,
directors or employees, as determined by a final, non-appealable judgment of a
court of competent jurisdiction. Without limiting the foregoing, and to the
extent permitted by applicable law and to the extent relating to Indemnified
Liabilities (other than those covered by the proviso to the preceding sentence),
the Company agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 10.5 shall be payable promptly after written demand
therefor.  Statements payable by the Company pursuant to this Section 10.5 shall
be submitted to Monica Pantea (Telephone No. (602) 384-9532) (Telecopy No. (602)
384-9632), at the address of the Company set forth in Section 10.2, or to such
other Person or address as may be hereafter designated by the Company in a
written notice to the Administrative Agent.  The agreements in this Section 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.
This Section 10.5 shall not apply with respect to any Taxes other than as
provided in paragraph (c) or any Taxes that represent losses or damages arising
from any non-Tax claim.
 
 
76

--------------------------------------------------------------------------------

 
 
10.6         Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by such Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.
 
(b)          (i)   Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may (and, within five days after notice by the Company to a
Lender in accordance with Section 2.20, shall) assign to one or more Eligible
Assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Revolving Commitments
and the Loans at the time owing to it) with the prior written consent of:


(A)      the Company (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Company shall be required for an assignment to a
Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if an
Event of Default under Section 8(a) or (f) has occurred and is continuing, any
other Person; and


(B)      the Administrative Agent and each Issuing Lender (each such consent not
to be unreasonably withheld), provided that no consent of the Administrative
Agent or the Issuing Lenders shall be required for an assignment to a Lender, an
affiliate of a Lender or an Approved Fund.


(ii)      Assignments shall be subject to the following additional conditions:


(A)      except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitments and Loans, the amount of the
Revolving Commitments and Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 in the case of a Revolving Commitment (and the corresponding
ratable portion of the Loans) unless each of the Company and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Company shall
be required if an Event of Default under Section 8(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;


(B)      any assignment of all or any part of the Revolving Commitment of any
Lender shall include a ratable assignment of its Loans, and vice versa;


 
77

--------------------------------------------------------------------------------

 
 
(C)       (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;


(D)      the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and


(E)       without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective Assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.


(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 10.5).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans and L/C Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Company, each other Borrower, the Administrative Agent, each
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.


(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


 
78

--------------------------------------------------------------------------------

 
 
(c)          (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Lender or Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitments and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) without the prior
written consent of the Administrative Agent, no participation shall be sold to a
prospective Participant that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code and (D) the Borrower, the Administrative Agent,
the Issuing Lenders and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 2.17(d) with respect to any
payments made by such Lender to its Participant(s).  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower agrees
that each Participant shall be entitled to the benefits of (and shall be subject
to the limitations of) Sections 2.16, 2.17 and 2.18 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.


(ii)       A Participant shall not be entitled to receive any greater payment
under Section 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed), provided
that the Participant shall be subject to the provisions of Sections 2.15, 2.19
and 2.20 as if it were an assignee under this Section 10.6.


(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.


 
79

--------------------------------------------------------------------------------

 
 
(e)          Each Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.


(f)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Company or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b).  Each Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.


10.7         Adjustments; Set-off.  (a)  Except to the extent that this
Agreement, any other Loan Document or a court order expressly provides for
payments to be allocated to a particular Lender, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to it
(other than in connection with an assignment made pursuant to Section 10.6), or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefitted Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefitted
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender and its Affiliates shall have the right, without notice to the
Borrowers, any such notice being expressly waived by each Borrower to the extent
permitted by applicable law, upon the Obligations becoming due and payable at
the stated maturity or by acceleration, to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrowers.  Each Lender
agrees promptly to notify the applicable Borrower and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.


10.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.
 
 
80

--------------------------------------------------------------------------------

 
 
10.9         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
10.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrowers, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12       Submission To Jurisdiction; Waivers.  Each Borrower hereby
irrevocably and unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York in New York County, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;


(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to each Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;


(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and


(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.


10.13       Acknowledgements.  Each Borrower hereby acknowledges that:
 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;


 
81

--------------------------------------------------------------------------------

 
 
(b)         neither the Administrative Agent nor any Lender has any fiduciary
relationship with the Borrowers arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and


(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.


10.14       Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action reasonably requested by the Company having the effect of
releasing any Collateral or Guarantee Obligations (i) in connection with
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 (including release of Liens on
Collateral Disposed of or release of Guarantee Obligations of, and Collateral
owned by, any Restricted Subsidiary that ceases to be a Restricted Subsidiary)
or (ii) under the circumstances described in paragraph (b) below.
 
(b)         At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Specified Swap Agreements or Specified Cash Management Agreements or
obligations in respect of indemnities or expense reimbursement obligations for
which no amount is claimed owing at the time) shall have been paid in full, the
Revolving Commitments have been terminated and no Letters of Credit shall be
outstanding (other than those Letters of Credit to which the applicable Issuing
Lender has agreed to an alternate arrangement), the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.


10.15       Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement in accordance with the customary procedures of such agent or
such Lender; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such information (a) to the Administrative
Agent, any other Lender or any affiliate thereof, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement  or
other derivatives (or any professional advisor to such counterparty), (c) on a
confidential basis, to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding (after giving notice to the
Company), (g) that has been publicly disclosed, (h) on a confidential basis, to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) if agreed by the Company in
its sole discretion, to any other Person.
 
 
82

--------------------------------------------------------------------------------

 
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.


All information, including requests for waivers and amendments, furnished by the
Borrowers or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrowers and their Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.


10.16       WAIVERS OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
 
10.17       No Fiduciary Duty.  The Borrowers agree that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrowers, their stockholders or their affiliates, on the
other.  The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers, on the other, (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrowers, their
stockholders or their affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrowers, their stockholders or their
Affiliates on other matters) or any other obligation to the Borrowers except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrowers,
their management, stockholders, creditors or any other Person and (iii) each
Agent, each Lender and their Affiliates may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates.  The Borrowers acknowledge and agree that the Borrowers have
consulted their own legal and financial advisors to the extent they deemed
appropriate and that they are responsible for making their own independent
judgment with respect to such transactions and the process leading thereto.  The
Borrowers agree that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrowers, in connection with such transaction or the process leading thereto.
 
10.18       USA Patriot Act.  Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender to identify the Loan Parties in
accordance with the Patriot Act.
 
 
 
83

--------------------------------------------------------------------------------

 

 
ANNEX II TO FOURTH AMENDMENT
 
 


[Form of Amended and Restated Guarantee and Collateral Agreement]
 
See Exhibit 10.2 to Form 8-K
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 